 

--------------------------------------------------------------------------------

Exhibit 10.1
 


AMENDED AND RESTATED CREDIT AGREEMENT
 
BY THIS AMENDED AND RESTATED CREDIT AGREEMENT (together with any amendments or
modifications, the "Agreement"), entered into as of October 21, 2013, by and
between KNIGHT TRANSPORTATION, INC., an Arizona corporation (the "Borrower"),
and WELLS FARGO BANK, NATIONAL ASSOCIATION (the "Lender"), in consideration of
the mutual promises herein contained and for other valuable consideration, the
parties hereto do agree as follows:
 
RECITALS
 
A.           The Borrower has asked the Lender to provide a revolving credit
facility (the "RLC Facility") in the maximum principal amount of $300,000,000.00
to the Borrower to fund Borrower's working capital, the repurchase of the
capital stock of Borrower, general corporate purposes, including but not limited
to, Permitted Acquisitions, of which an amount up to the Letter of Credit
Commitment may be applied to the issuance of one or more Letters of Credit.
 
B.           The Lender has extended or is willing to extend such credits to the
Borrower on the terms and subject to the conditions herein set forth.
 
C.           Effective as of the delivery of this Agreement, the Credit
Agreement dated September 15, 2005, as amended from time to time, between the
Borrower and the Lender (the "Prior Agreement") will be terminated and replaced
by this Agreement.
 
Accordingly, the Borrower and the Lender agree as follows:
 
                     ARTICLE 1                      
 
DEFINITIONS
 
Section 1.1 Defined Terms.  Although terms may be defined elsewhere in this
Agreement, as used in this Agreement, the following terms shall have the
meanings specified below:
 
“Acquiree” has the meaning ascribed thereto in the definition of “Permitted
Acquisition” contained herein.
 
“Acquisition” means any transaction or series of related transactions resulting,
directly or indirectly, in: (a) the acquisition by any Person of: (i) all or
substantially all of the assets of another Person; or (ii) any business unit or
division of another Person; (b) the acquisition by any Person of in excess of
50.00% of the equity interests of any other Person, or otherwise causing any
other Person to become a Subsidiary of such Person; or (c) a merger or
consolidation, or any other combination, of any Person with another Person
(other than a Person that is a Subsidiary) in which Borrower is the surviving
Person; provided, however, that Acquisition will not include any such
transaction between Borrower and any Subsidiary of Borrower or between any
Subsidiaries of Borrower listed on Schedule "2.19" hereof.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
"Affiliate" shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified.
 
"Agreement" shall mean this Credit Agreement, as amended or modified from time
to time.
 
"Applicable Interest Rate" with respect to a given Borrowing shall mean the
interest rate in effect for that Borrowing as determined pursuant to Section 2.8
herein.
 
"Applicable Margin" shall mean the following:
 
LIBOR               Base Rate
Borrowing            Borrowing
75.0 basis points      0.0 basis points


"Average Adjusted Daily Undrawn Balance" shall equal the average daily unused
amount of the Commitment during the preceding calendar quarter.  For this
purpose, the Letter of Credit Balance shall be deemed to be a use of the
Commitment.
 
"Base Rate" shall mean the Prime Rate.
 
"Base Rate Borrowing" shall mean a Borrowing bearing interest at a rate
determined by reference to the Base Rate.
 
"Board" shall mean the Board of Governors of the Federal Reserve System of the
United States.
 
"Borrower" shall mean KNIGHT TRANSPORTATION, INC., an Arizona corporation.
 
"Borrowing" shall mean an outstanding principal amount of the Revolving Loan as
to which a single Interest Period is in effect and with respect to which a
single Applicable Interest Rate applies.
 
"Business Day" shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of Arizona) on which commercial banks are open for
business in Phoenix, Arizona; provided, however, that, when used in connection
with a LIBOR Borrowing, the term "Business Day" shall exclude any day on which
banks are not open for dealings in Dollar deposits in the London interbank
market.
 
"Capital Lease" shall mean any lease of any property (whether real, personal or
mixed) required by GAAP to be accounted for as a capital lease on the balance
sheet of the lessee.
 
"Capital Lease Obligations" of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
 
 
 
2

--------------------------------------------------------------------------------

 
 
A "Change in Control" shall be deemed to have occurred if, after the date
hereof, (a) any person or group (within the meaning of Rule 13d-3, as in effect
on the date hereof, promulgated by the SEC under the 1934 Act), shall acquire,
directly or indirectly, beneficially or of record, shares representing more than
50% of the aggregate ordinary voting power represented by the issued and
outstanding capital stock of the Borrower; (b) a majority of the seats (other
than vacant seats) on the board of directors become occupied by persons not
members of said board on the date hereof that were neither (i) nominated by the
board of directors of the Borrower, nor (ii) appointed by directors so
nominated; or (c) any person or group shall otherwise directly or indirectly
Control the Borrower.
 
"Closing Date" shall mean the date of the first Credit Event hereunder.
 
"Code" shall mean the Internal Revenue Code of 1986, as the same may be amended
from time to time.
 
"Commitment" shall mean the commitment of the Lender as to the Facility
hereunder, as such Commitment may be permanently terminated or reduced from time
to time pursuant to Section 2.10.  The Commitment shall fully, automatically and
permanently terminate on the RLC Maturity Date.
 
"Commitment Fee" shall have the meaning assigned to such term in Section 2.6(a).
 
"Control" shall mean the power to direct or cause the direction of the
management or policies of a person, whether through rights of ownership under
voting securities, under contract or otherwise, and "Controlling" and
"Controlled" shall have meanings correlative thereto.
 
"Credit Event" shall have the meaning given such term in Article IV.
 
"Default Rate" shall mean a rate per annum (computed as provided in Section
2.8(b)) equal to the Base Rate plus three percent (3.0%) and changing in
conformity with each change in the Base Rate.
 
"Designated Officer" shall mean any of the Chairman of the Board, President, any
Vice President, the Chief Financial Officer, and the Chief Accounting Officer of
the Borrower.
 
"Dollars" or "$" shall mean lawful money of the United States of America.
 
"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
 
"ERISA Affiliate" shall mean any trade or business (whether or not incorporated)
that is a member of a group of which the Borrower is a member and which is
treated as a single employer under Section 414 of the Code.
 
 
 
3

--------------------------------------------------------------------------------

 
 
"ERISA Liabilities" shall mean at any time the minimum liability with respect to
Plans that would be required to be reflected at such time as a liability on the
consolidated balance sheet of the Borrower under GAAP.
 
"Event of Default" shall have the meaning assigned to such term in Article VII.
 
"Existing Letters of Credit" shall mean the letters of credit outstanding on the
Closing Date issued under the Prior Agreement, which letters of credit are
listed on Schedule 2A.5 attached hereto.
 
"Facility" shall mean the RLC Facility.
 
"Fees" shall mean the Commitment Fee and all other fees and charges, if any,
(other than interest) payable hereunder or otherwise payable in connection with
the Facility.
 
"Financial Covenants":  See Section 5.11.
 
"Financial Officer" of any Person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such Person.
 
"GAAP" shall mean generally-accepted accounting principles in the United States.
 
"Governmental Authority" shall mean any federal, state, tribal, local or foreign
court or governmental agency, authority, instrumentality or regulatory body.
 
"Guarantee" of or by any Person shall mean any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other Person (the "Primary Obligor") in any
manner, whether directly or indirectly, and including without limitation any
obligation of such Person, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment of such Indebtedness, (b) to purchase property, securities or
services for the purpose of assuring the owner of such Indebtedness of the
payment of such Indebtedness, or (c) to maintain working capital, equity capital
or other financial statement condition or liquidity of the Primary Obligor so as
to enable the Primary Obligor to pay such Indebtedness; provided, however, that
the term Guarantee shall not include endorsements for collection or deposit, in
either case in the ordinary course of business.
 
"Guaranties", each a Guaranty, shall have the meaning given such term in Section
2.19.
 
"Guarantors," each a "Guarantor," shall mean each Subsidiary of Borrower.
 
"Indebtedness" of a Person shall mean each of the following (without
duplication) that, individually, is in excess of $100,000.00 in outstanding
amount (in Dollars or the equivalent at market exchange rates) on the date such
obligation is incurred: (a) obligations of that Person to any other Person for
payment of borrowed money, (b) Capital Lease Obligations, (c) notes and drafts
drawn or accepted by that Person payable to any other Person, whether or not
representing obligations for borrowed money (but without duplication of
indebtedness for borrowed money), (d) any obligation for the purchase price of
property the payment of which is deferred for more than one year or evidenced by
a note or equivalent instrument, (e) Guarantees of Indebtedness of third
parties, and (f) a recourse or non-recourse payment obligation of any other
Person that is secured by a Lien on any property of the first Person, whether or
not assumed by the first person, up to the fair market value (from time to time)
of such property (absent manifest evidence to the contrary, the fair market
value of such property shall be the amount determined under GAAP for financial
reporting purposes).
 
 
 
4

--------------------------------------------------------------------------------

 
 
"Information" shall have the meaning defined in Section 8.17 hereof.
 
"Interest Payment Date" shall mean (a) with respect to a Base Rate Borrowing,
the first day of each month in arrears, and (b) with respect to any LIBOR
Borrowing, the last day of the Interest Period applicable thereto and, in the
case of a LIBOR Borrowing with an Interest Period of more than three months'
duration (if at any time made available under this Agreement), each day that
would have been an Interest Payment Date for such Borrowing had successive
Interest Periods of three months' duration been applicable to such Borrowing
and, in addition, (c) each of (i) the date of any conversion of a Borrowing with
or to a Borrowing of a different Type, (ii) the date of prepayment of a
Borrowing, and (iii) the RLC Maturity Date.
 
"Interest Period" shall mean (a) as to any LIBOR Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is one, two, three or six months thereafter, as
the Borrower may elect, or, if earlier, on the RLC Maturity Date and (b) as to
any Base Rate Borrowing, the period commencing on the date of such Borrowing and
ending on the RLC Maturity Date, the date such Borrowing is converted to a
Borrowing of a different Type in accordance with Section 2.11 or the date of
repayment or prepayment of such Borrowing in accordance with Section 2.5 or
2.12; provided, however, that if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of LIBOR Borrowings only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day.  Interest
shall accrue from and including the first day of an Interest Period to but
excluding the last day of such Interest Period.
 
"Lender" shall mean WELLS FARGO BANK, NATIONAL ASSOCIATION.
 
"Letter of Credit Balance" shall mean, at any time, the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time plus (b) the
aggregate amount which has been drawn under Letters of Credit but for which the
Lender has not been reimbursed by the Borrower.
 
"Letter of Credit Commitment" shall mean $50,000,000.00.
 
"Letter of Credit Disbursement" shall mean any payment or disbursement made by
the Lender under or pursuant to a Letter of Credit.
 
"Letters of Credit" shall mean letters of credit issued by the Lender for the
account of the Borrower pursuant to Article IIA as well as the Existing Letters
of Credit.
 
 
 
5

--------------------------------------------------------------------------------

 
 
"LIBOR Borrowing" shall mean a Borrowing bearing interest at a rate determined
by reference to the LIBOR Rate.
 
"LIBOR Rate" shall mean, with respect to any LIBOR Borrowing for any Interest
Period, the average of the interest rate per annum equal to the composite London
interbank offered rate for Dollar deposits approximately equal in principal
amount to such LIBOR Borrowing and for a maturity comparable to such Interest
Period for delivery on the first day of the Interest Period, adjusted for
reserve requirements.
 
"Lien" shall mean any mortgage, pledge, security interest or similar lien.
 
"Loans" shall mean the loan made available by the Lender to the Borrower, in the
form of the Revolving Loan under the RLC Facility.
 
"Loan Documents" shall mean this Agreement, the Note, the Guaranties and all
other documents, instruments and agreements of every kind and description at any
time undertaken by any Person for the benefit of the Lenders in connection with
the Loans.
 
"Margin Stock" shall have the meaning given such term under Regulation U.
 
"Material Adverse Effect" shall mean (a) a material adverse effect in the
business, operations, results of operations, assets, liabilities or financial
condition  of Borrower or any Subsidiary of Borrower, (b) a material impairment
of the Borrower's or any Subsidiary's ability to perform its obligations under
any of the Loan Documents, or (c) a material impairment of the Lender's ability
to enforce the Borrower's or any Subsidiary's obligations under any of the Loan
Documents as a result of an action or failure to act on the part of Borrower or
any of its Subsidiaries.
 
"Maximum RLC Commitment" shall mean $300,000,000.00.
 
"Multiemployer Plan" shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate (other than one
considered an ERISA Affiliate only pursuant to subsection (m) or (o) of Section
414 of the Code) is making or accruing an obligation to make contributions, or
has within any of the preceding five plan years made or accrued an obligation to
make contributions.
 
"1934 Act" shall mean the United States Securities Exchange Act of 1934, as
amended.
 
"Note" shall mean a revolving credit note of the Borrower executed and delivered
as provided in Section 2.7 as such Note might be amended, modified, extended and
restated from time to time.
 
"PBGC" shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
 
 
 
6

--------------------------------------------------------------------------------

 
 
“Permitted Acquisition” means any Acquisition made by the Borrower or any of its
Subsidiaries so long as: (a) such Acquisition is undertaken in accordance with
all applicable laws, rules, regulations and orders of any Governmental
Authority; (b) no Event of Default exists immediately prior to, or would exist
immediately after, giving effect to such Acquisition; (c) in connection with
such Acquisition, Borrower has obtained and delivered to Lender the prior,
effective written consent of the board of directors or equivalent governing body
or equity holders of the Person or business so acquired (the “Acquiree”) at
least one Business Day prior to the date of the consummation of such
Acquisition; (d) the Acquiree shall be engaged principally in the same business
or a business reasonably related thereto as Borrower or the Subsidiary of
Borrower proposing to effect such Acquisition; (e) Borrower shall provide to
Lender evidence reasonably satisfactory to Lender detailing pro forma compliance
with all financial covenants set forth in Section 5.11 for each of the four
consecutive fiscal quarters following the consummation of such Acquisition
(provided that for purposes hereof, the pro forma consolidated Funded Debt to
consolidated EBITDA shall not be greater than 1.75 to 1.0), with such
information to be provided to Lender at least three Business Days prior to the
date of the consummation of such Acquisition.
 
"Permitted Lien" shall mean a Lien permitted under Section 6.1.
 
"Person" shall mean any natural person (whether or not acting in a
representative capacity), corporation, limited liability company, business
trust, joint venture, association, sole proprietorship, partnership or
government, or any agency or political subdivision thereof.
 
"Plan" shall mean any pension plan (other than a Multiemployer Plan) that is (1)
a qualified plan under Section 401(a) of the Code, (ii) subject to the
provisions of Title IV of ERISA or Section 412 of the Code and (iii) maintained
for employees of the Borrower or any ERISA Affiliate.
 
"Potential Default" shall mean any act, event or condition which upon notice,
lapse of time or both would constitute an Event of Default.
 
"Prime Rate" shall mean at any time the rate of interest per annum most recently
announced within the Lender at its principal office in San Francisco as its
prime rate, with the understanding that the prime rate of the Lender is one of
its base rates and serves as the basis upon which effective rates of interest
are calculated for those loans making reference thereto, and is evidenced by the
recording thereof after its announcement in such internal publication or
publications as the Lender may designate; each change in the Prime Rate shall be
effective on the date such change is announced within the Lender.
 
"Prior Agreement":  See Recital C.
 
"Quarterly Certificate" shall mean that Quarterly Compliance Certificate in the
form of Exhibit "C".
 
"Redeployment Loss":  See Section 2.15.
 
"Regulation D" shall mean Regulation D of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
 
 
7

--------------------------------------------------------------------------------

 
 
"Regulation T" shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
"Regulation U" shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
"Regulation X" shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.
 
"Reportable Event" shall mean any reportable event as defined in Section 4043(b)
of ERISA or the regulations issued thereunder with respect to a Plan (other than
a Plan maintained by an ERISA Affiliate which is considered an ERISA Affiliate
only pursuant to subsection (m) or (o) of Section 414 of the Code).
 
"Revolving Loan" shall mean the revolving line of credit loans made available by
the Lender to the Borrower pursuant to Article II.  The Revolving Loan shall be
composed of one or more LIBOR Borrowings and/or Base Rate Borrowings.
 
"RLC Balance" means the outstanding aggregate principal amount of all
Borrowings.
 
"RLC Commitment" shall mean the Maximum RLC Commitment.
 
"RLC Facility":  See Recital A, which Facility consists of the Revolving Loan
and the Letters of Credit.
 
"RLC Maturity Date" shall mean October 21, 2016.
 
"SEC" shall mean the United States Securities and Exchange Commission.
 
"Subsidiary" of a Person shall mean any corporation, association or other
business entity of which more than 50% of the total voting power of shares of
stock entitled to vote in the election of directors, managers or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person, by one or more of the other Subsidiaries of that Person, or by any
combination thereof.
 
"Subordinated Debt" shall mean Indebtedness of the Borrower whose payment is
subordinated in writing to the payment of the Loans and the other obligations of
the Borrower under this Agreement, to the satisfaction of the Lender.
 
"Termination" shall mean the payment in full of the principal amount of all
Loans, all accrued interest thereon and all fees with respect thereto, coupled
with termination of the Facility and all other obligations (if any) of the
Lender to advance funds or extend credit to or for the benefit of the Borrower
pursuant to this Agreement.
 
"Termination Date" shall mean the date of the occurrence of the last event to
occur required for Termination to occur.
 
 
 
8

--------------------------------------------------------------------------------

 
 
"Type," when used in respect of any Borrowing, shall refer to the rate by
reference to which interest on such Borrowing is determined.  For purposes
hereof, "rate" shall mean the LIBOR Rate or the Base Rate.
 
"Wells Fargo" shall mean Wells Fargo Bank, National Association.
 
Section 1.2 Terms Generally.  The definitions in Section 1.1 shall apply equally
to both the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  All references herein to Articles, Sections,
Exhibits and Schedules shall be deemed references to Articles and Sections of
this Agreement, and Exhibits and Schedules to this Agreement, unless the context
shall otherwise require.  Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP as in effect in the United States of America from time to time; provided,
however, that, for purposes of determining compliance with any covenant set
forth in Article V or Article VI, such terms shall be construed in accordance
with GAAP as in effect on the date of this Agreement.
 


 
 
9

--------------------------------------------------------------------------------

 




ARTICLE 2
 
THE RLC FACILITY
 
 Section 2.1 The RLC Commitment.
 
(a) Subject to the terms and conditions herein set forth, the Lender agrees to
make advances of its Revolving Loan to the Borrower, at any time and from time
to time on and after the date hereof and until the RLC Maturity Date, in an
aggregate principal amount at any time outstanding not to exceed the RLC
Commitment, subject, however, to the conditions that at no time shall the
outstanding aggregate principal amount of all Borrowings pursuant to the
Revolving Loan, together with the Letter of Credit Balance, exceed the Maximum
RLC Commitment.  The RLC Commitment may be terminated or reduced from time to
time pursuant to Section 2.10.  Within the foregoing limits, the Borrower may
borrow, pay or prepay and reborrow hereunder, on and after the date hereof and
prior to the RLC Maturity Date, subject to the terms, conditions and limitations
set forth herein.
 
(b) Each advance of the proceeds of the Revolving Loan shall constitute a single
Borrowing.  Each LIBOR Borrowing shall be in a principal amount which is an
integral multiple of $100,000.00 and not less than $1,000,000.00 (or, if less, a
principal amount equal to the remaining balance of the available RLC
Commitment).
 
Section 2.2 [Intentionally left blank].
 
Section 2.3 Procedures for Borrowings Under the RLC Facility.
 
(a) Each advance under the Revolving Loan shall be a single LIBOR Borrowing or a
single Base Rate Borrowing, as the Borrower may request.  Borrowings of more
than one Type may be outstanding at the same time.  For purposes of the
foregoing, Borrowings having different Interest Periods, regardless of whether
they commence on the same date, shall be considered separate Borrowings.
 
(b) At such time as Borrower wishes to request a Borrowing, Borrower shall give
Lender notice specifying: (i) the interest rate option selected by Borrower; and
(ii) the principal amount subject thereto.  Any such notice may be given by
telephone (or such other electronic method as Bank may permit, including any
notice or Borrowing conducted using Lender's Commercial Electronic Office®
system) so long as, with respect to each LIBOR Borrowing, (A) if requested by
Lender, Borrower provides to Lender written confirmation thereof not later than
three (3) Business Days after such notice is given, and (B) such notice is given
to Bank prior to 10:00 a.m. on the first day of the Interest Period, or at a
later time during any Business Day if Lender, at its sole option but without
obligation to do so, accepts Borrower's notice and quotes a fixed rate to
Borrower.  If Borrower does not immediately accept a fixed rate when quoted by
Bank, the quoted rate shall expire and any subsequent LIBOR request from
Borrower shall be subject to a redetermination by Lender of the applicable fixed
rate.  If no specific designation of interest is made at the time any advance is
requested hereunder or at the end of any Interest Period, Borrower shall be
deemed to have made a request for a Base Rate Borrowing.
 
 
 
10

--------------------------------------------------------------------------------

 


 
Section 2.4 Revolving Loan.  The Revolving Loan shall be made as part of a
Borrowing made by the Lender.
 
Section 2.5 Reborrowings.  Subject to Section 2.11, the Borrower may reborrow
all or any part of any Borrowing with a Borrowing of the same or a different
Type made pursuant to Section 2.3, subject to the conditions and limitations set
forth herein and elsewhere in this Agreement.  Any Borrowing or part thereof so
reborrowed or combined shall be deemed to have been repaid in accordance with
Section 2.7 with the proceeds of a new Borrowing hereunder, and the proceeds of
the new Borrowing (except to the extent, if any, they exceed the principal
amount of the Borrowing(s) being reborrowed) shall not be disbursed to the
Borrower.
 
Section 2.6 Fees.
 
(a) The Borrower agrees to pay to the Lender (i) quarterly in arrears for each
calendar quarter ending each March 31, June 30, September 30 and December 31, on
the last Business Day of each calendar quarter, commencing September 30, 2013
and (ii) on the date on which the RLC Commitment shall be terminated as provided
herein, for the period from the end of the preceding calendar quarter to the
date of such termination, a commitment fee (the "Commitment Fee") at a rate per
annum equal to 10.00 basis points (.10%) on the Average Adjusted Daily Undrawn
Balance during the preceding calendar quarter (or shorter period (1) commencing
with the date hereof or (2) ending with the RLC Maturity Date or any other date
on which the Commitment shall be terminated).  The Commitment Fee shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.  The Commitment Fee shall be deemed to commence to accrue as of June 30,
2013 and shall cease to accrue on the earlier of the RLC Maturity Date and the
termination of the Commitment of Lender as provided herein.
 
(b) Once paid, the Commitment Fee shall not be refundable under any
circumstances.
 
Section 2.7 Note; Repayment of Revolving Loan.  The Revolving Loan made by the
Lender shall be evidenced by a note duly completed and executed on behalf of the
Borrower, dated the date of this Agreement, in the form of Exhibit "A" hereto,
and payable to the order of the Lender in a principal amount equal to the
Maximum RLC Commitment.  The Note shall bear interest from the date thereof on
the outstanding principal balance thereof as set forth in Section 2.8.  The
Lender may (and is hereby authorized by the Borrower, at the Lender's
discretion, to) endorse on a schedule attached to the Note (or on a continuation
of such schedule attached to such Note and made a part thereof), or otherwise to
record in the Lender's internal records, an appropriate notation evidencing the
date and amount of each Borrowing under the Revolving Loan, each payment or
prepayment of principal of any such Borrowing and the other information provided
for on such schedule; provided, however, that the failure of the Lender to make
such a notation or any error therein shall not in any manner affect the
obligation of the Borrower to repay each Borrowing under the Revolving Loan in
accordance with the terms of the Note.
 
 
 
11

--------------------------------------------------------------------------------

 
 
Section 2.8 Interest on Revolving Loans.
 
(a) Subject to the provisions of Sections 2.9 and 2.11, each LIBOR Borrowing
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 360 days) at a rate per annum equal to, the LIBOR Rate for the
Interest Period in effect for such LIBOR Borrowing plus the Applicable
Margin.  Interest on each LIBOR Borrowing shall be payable on each applicable
Interest Payment Date.  The LIBOR Rate for each Interest Period shall be
determined by the Lender, and such determination shall be conclusive absent
manifest error.  The Lender shall promptly advise the Borrower of such
determination.
 
(b) Subject to the provisions of Sections 2.9 and 2.11, each Base Rate Borrowing
shall bear interest (computed on the basis of the actual number of days elapsed
over a year of 360 days, as the case may be) at a rate per annum equal to the
Base Rate plus the Applicable Margin.  Interest on each Base Rate Borrowing
shall be payable on each applicable Interest Payment Date.  The Base Rate shall
be determined by the Lender and such determination shall be conclusive absent
manifest error.  The Lender shall promptly advise the Borrower of such
determination.
 
Section 2.9 Default Interest.  If the Borrower shall default in the payment of
the principal of or interest on any Revolving Loan or any other amount becoming
due hereunder, whether by scheduled maturity, notice of prepayment, acceleration
or otherwise, the Borrower shall on demand from time to time pay interest, to
the extent permitted by law, on such defaulted amount up to (but not including
the date of actual payment (after as well as before judgment) at the Default
Rate.
 
Section 2.10 Termination and Reduction of Commitments.
 
(a) The RLC Commitment shall be automatically terminated on the RLC Maturity
Date.
 
(b) Upon at least three (3) Business Days' prior irrevocable written or telecopy
notice to the Lender, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the RLC Commitment;
provided, however, that each partial reduction of the Maximum RLC Commitment
shall be in an integral multiple of $100,000.00 and in a minimum principal
amount of $1,000,000.00; and provided further, that the Borrower shall not be
permitted to terminate or reduce the Maximum RLC Commitment if, as a result
respectively, the aggregate principal amount of the outstanding Borrowings
together with the Letter of Credit Balance outstanding hereunder would exceed
such reduced amount of the Maximum RLC Commitment.
 
Section 2.11 Conversion and Continuation of Borrowings.  At any time any portion
of the RLC Facility bears interest determined in relation to the LIBOR Rate for
an Interest Period, it may be continued by Borrower at the end of the Interest
Period applicable thereto so that all or a portion thereof bears interest
determined in relation to the Base Rate or the LIBOR Rate for a new Interest
Period designated by Borrower.  At any time any portion of the RLC Facility
bears interest determined in relation to the Base Rate, Borrower may at any time
convert all or a portion thereof so that it bears interest determined in
relation to the LIBOR Rate for an Interest Period designated by Borrower,
subject in each case to the following:
 
 
 
12

--------------------------------------------------------------------------------

 
 
(a) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, the aggregate principal amount of such Borrowing
converted or continued shall be an integral multiple of $100,000.00 and not less
than $1,000,000.00;
 
(b) any LIBOR Borrowing may be converted only at the end of the Interest Period
applicable thereto;
 
(c) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a LIBOR Borrowing; and
 
(d) any portion of a LIBOR Borrowing which cannot be continued as a LIBOR
Borrowing by reason of clauses (b) and (c) above shall be automatically
converted at the end of the Interest Period in effect for such Borrowing into a
Base Rate Borrowing.
 
Section 2.12 Prepayment.
 
(a) The Borrower shall have the right at any time and from time to time to
prepay any Borrowing, in whole or in part, upon written or telecopy notice (or
telephone notice promptly confirmed by written or telecopy notice) to the
Lender, such notice to be three Business Days with respect to a LIBOR Borrowing
and one Business Day with respect to a Base Rate Borrowing; provided, however,
that each partial prepayment shall be in an amount which is an integral multiple
of $100,000.00 and not less than $1,000,000.00.
 
(b) On the date of any termination or reduction of the Maximum RLC Commitment
pursuant to Section 2.10, the Borrower shall pay or prepay an amount of the
Revolving Loan such that the sum of the aggregate principal amount of such Loan
outstanding together with the Letter of Credit Balance will not exceed the
Commitment after giving effect to such termination or reduction.
 
(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable and shall commit the Borrower to prepay such Borrowing (or portion
thereof) by the amount stated therein on the date stated therein.  All
prepayments under this Section shall be subject to Section 2.15 but otherwise
without premium or penalty.  All prepayments under this Section shall be
accompanied by a payment of accrued interest on the amount being prepaid to the
date of payment.
 
Section 2.13 Reserve Requirements; Change in Circumstances.
 
(a) If the Lender shall have determined that the adoption after the date hereof
of any law, rule, regulation or guideline regarding capital adequacy, special
deposit, insurance or any change after the date hereof in any of the foregoing
or in the interpretation or administration of any of the foregoing by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Lender's holding
company with any request or directive promulgated after the date hereof
regarding capital adequacy (whether or not having the force of law) of any such
Governmental Authority, central bank or comparable agency, has or would have the
effect of reducing the rate of return on the Lender's or on the capital of the
Lender's holding company, if any, as a consequence of this Agreement or the
Revolving Loan, including the issuance of any Letter of Credit, made by the
Lender to a level below that which the Lender's holding company could have
achieved but for such adoption, change or compliance (taking into consideration
the Lender's policies and the policies of the Lender's holding company with
respect to capital adequacy) by an amount deemed by the Lender in good faith to
be material, then from time to time the Borrower shall pay to the Lender such
additional amount or amounts as will compensate the Lender's holding company for
any such reduction suffered.
 
 
 
13

--------------------------------------------------------------------------------

 
 
(b) Notwithstanding any other provision herein, if after the date of this
Agreement any change in applicable law or regulation (either by way of changes
in existing laws or regulations or the introductions of new laws or regulations)
or in the interpretation or administration thereof by any Governmental Authority
charged with the interpretation or administration thereof (whether or not having
the force of law) shall change the basis of taxation of payments to the Lender
of the principal of or interest on any LIBOR Borrowing made by the Lender, Fees
or other amounts payable hereunder (other than changes in respect of taxes
imposed on the net income of the Lender), or shall impose, modify or deem
applicable any reserve, special deposit or similar requirement against assets
of, deposits with or for the account of or credit extended by the Lender,
including without limitation any reserve requirement that may be applicable to
"eurocurrency liabilities" under and as defined in Regulation D, or shall impose
on the Lender or the London interbank market any other condition affecting this
Agreement or any LIBOR Borrowing made by the Lender, and the result of any of
the foregoing shall be to increase the cost to the Lender of making or
maintaining any LIBOR Borrowing or to reduce the amount of any sum received or
receivable by the Lender hereunder or under the Note (in respect of LIBOR
Borrowing only), whether of principal, interest or otherwise, by an amount
deemed by the Lender in good faith to be material, then, the Borrower will pay
to the Lender upon demand such additional amount or amounts as will compensate
the Lender for such additional costs incurred or reduction suffered.
 
(c) A certificate of the Lender setting forth such amount or amounts as shall be
necessary to compensate the Lender or its holding company as specified in
paragraph (a) or (b) above, as the case may be, and setting forth in reasonable
detail the manner in which such amount or amounts shall have been determined
shall be delivered to the Borrower and shall be conclusive absent manifest
error.  The Borrower shall pay the Lender the amount shown as due on any such
certificate delivered by it within ten (10) days after its receipt of the same.
 
(d) Failure on the part of the Lender to demand compensation for any increased
costs or reduction in amounts received or receivable with respect to any period
shall not constitute a waiver of the Lender's right to demand compensation with
respect to such period or any other period.  The protection of this Section
shall be available to the Lender regardless of any possible contention of the
invalidity or inapplicability of the law, rule, regulation, guideline or other
change or condition which shall have occurred or been imposed, provided that if
the Lender is compensated for such increased costs or reduction by any
Governmental Authority or third party in the event such invalidity or
inapplicability is finally determined, then the Lender shall return to the
Borrower the respective compensation paid by the Borrower, up to the lesser of
such amount as is received by the Lender or such amount as was paid by the
Borrower.
 
 
 
14

--------------------------------------------------------------------------------

 
 
(e) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section shall survive
Termination, provided that the Borrower shall have no further obligation to the
Lender under this Section unless a certificate setting forth the amount of such
obligation shall have been delivered by the Lender pursuant to paragraph (c)
above within ninety (90) calendar days after the Termination Date.
 
(f) The Lender shall give notification to the Borrower of any event or
prospective event which will give rise to the operation of paragraphs (a) or (b)
of this Section, such notification to be sent within thirty (30) days of the
date of the public promulgation of the effective date of any such law, rule,
regulation, guidelines or change therein.
 
Section 2.14 Change in Legality.
 
(a) Notwithstanding any other provision herein, if any change in any law or
regulation or in the interpretation thereof by any Governmental Authority
charged with the administration or interpretation thereof shall make it unlawful
for the Lender to make or maintain any LIBOR Borrowing or to give effect to its
obligations as contemplated hereby with respect to any LIBOR Borrowing, then by
written notice to the Borrower setting forth in reasonable detail the relevant
circumstances and the effect thereof, the Lender may:
 
(i) declare that LIBOR Borrowings will not thereafter be made by the Lender
hereunder, whereupon any request by the Borrower for a LIBOR Borrowing shall be
deemed a request for a Base Rate Borrowing unless such declaration shall be
subsequently withdrawn; and
 
(ii) require that all outstanding LIBOR Borrowings made by it be converted to
Base Rate Borrowings, in which event all such LIBOR Borrowings shall be
automatically converted to Base Rate Borrowings as of the effective date of such
notice as provided in paragraph (b) below.
 
In the event the Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal which would otherwise have been applied to
repay the LIBOR Borrowings that would have been made by the Lender or the
converted LIBOR Borrowings of the Lender shall instead be applied to repay the
Base Rate Borrowings made by the Lender in lieu of, or resulting from the
conversion of, such LIBOR Borrowings.
 
(b) For purposes of this Section, a notice to the Borrower by the Lender shall
be effective as to each LIBOR Borrowing, if lawful, on the last day of the
Interest Period currently applicable to such LIBOR Borrowing; in all other cases
such notice shall be effective on the date of receipt by the Borrower.
 
(c) The Lender shall use its best efforts to give prompt notification to the
Borrower of any event or prospective event which will give rise to the operation
of paragraph (a) of this Section.
 
 
 
15

--------------------------------------------------------------------------------

 
 
Section 2.15 Redeployment Loss.  The Borrower shall pay to the Lender on demand
against any Redeployment Loss (defined below) arising as a consequence of any
payment, prepayment (optional or mandatory) or conversion of a LIBOR Borrowing
required by any other provision of this Agreement or otherwise made or deemed
made on a date other than the last day of the Interest Period applicable
thereto, or failure to borrow, convert or extend a LIBOR Borrowing after giving
notice.  "Redeployment Loss" shall mean, in each circumstance, a fee which is
the sum of the discounted monthly differences for each month from the month of
prepayment through the month in such Interest Period matures, calculated as
follows for each such month:
 
(i) Determine the amount of interest which would have accrued each month on the
amount prepaid at the interest rate applicable to such amount had it remained
outstanding until the last day of the Interest Period applicable thereto.
 
(ii) Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such Interest Period at the LIBOR Rate in effect on the date
of prepayment for new loans made for such term and in a principal amount equal
to the amount prepaid.
 
(iii) If the result obtained in (ii) for any month is greater than zero,
discount that difference by the LIBOR Rate used in (ii) above.
 
The Borrower acknowledges that prepayment of such amount may result in the
Lender incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities.  The Borrower, therefore, agrees to pay the above-described
prepayment fee and agrees that said amount represents a reasonable estimate of
the prepayment costs, expenses and/or liabilities of the Lender.  If the
Borrower fails to pay any prepayment fee when due, the amount of such prepayment
fee shall thereafter bear interest until paid at the Default Rate.
 
A certificate of the Lender setting forth in reasonable detail any amount or
amounts which the Lender is entitled to receive pursuant to this Section and
setting forth in reasonable detail the manner in which such amounts shall have
been determined shall be delivered to the Borrower and shall be conclusive
absent manifest error.  Without prejudice to the survival of any other agreement
contained herein, the agreements and obligations contained in this Section shall
survive Termination provided that the Borrower shall have no further obligation
to the Lender under this Section unless a certificate setting forth the amount
of such obligation shall have been delivered by the Lender pursuant to the
preceding sentence within ninety (90) calendar days after the Termination Date.
 
Section 2.16 Payments.
 
(a) The Borrower shall make each payment (including without limitation principal
of or interest on any Borrowing or any Fees or other amounts) hereunder and
under any other Loan Document no later than 11:00 a.m., Phoenix, Arizona time,
on the date when due in Dollars to the Lender at its offices at 100 West
Washington, Phoenix, Arizona 85003, or at such other location as it may direct
the Borrower in writing to use, in immediately available funds.
 
 
 
16

--------------------------------------------------------------------------------

 
 
(b) Whenever any payment (including without limitation principal of or interest
on any Borrowing or any Fees or other amounts) hereunder or under any other Loan
Document shall become due, or otherwise would occur, on a day that is not a
Business Day, such payment may be made on the next succeeding Business Day, and
such extension of time shall in such case be included in the computation of
interest or Fees, if applicable.
 
(c) The Borrower authorizes the Lender to collect all principal and interest due
under each Loan by charging the Borrower's demand deposit account number
4159-518950 with the Lender, or any other demand deposit account maintained by
the Borrower with the Lender, for the full amount thereof.  Should there be
insufficient funds in any such demand deposit account to pay all such sums when
due, the full amount of such deficiency shall be immediately due and payable by
the Borrower.
 
Section 2.17 Taxes.
 
(a) All payments by the Borrower under this Agreement shall be made without
setoff or counterclaim and in such amounts as may be necessary in order that all
such payments after deduction or withholding for or on account of any present or
future taxes, levies, imposts, duties, withholdings or other charges of
whatsoever nature and all liabilities with respect thereto, other than any taxes
on or measured by the gross or net income of the Lender pursuant to the income
and/or franchise tax laws of the jurisdictions in which the Lender is
incorporated or organized or in which the principal office of the Lender or the
branch that is a party to this Agreement of the Lender is located (all such
nonexcluded taxes, levies, imposts, duties, withholdings and liabilities being
hereinafter referred to as "Taxes"), shall not be less than the amounts
otherwise specified to be paid by the Borrower to or for the account of the
Lender (or any transferee or assignee (each, a "Transferee")) under this
Agreement.  With respect to each deduction or withholding for or on account of
any Taxes of the Lender (or Transferee), the Borrower shall promptly (and in any
event not later than forty-five (45) days thereafter) furnish to the Lender (or
Transferee) a receipt evidencing payment thereof.
 
(b) In addition, the Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (hereinafter referred to as "Stamp Taxes").
 
(c) The Borrower will indemnify the Lender (or Transferee) for the full amount
of Taxes and Stamp Taxes (including without limitation any Taxes or Stamp Taxes
imposed by any jurisdiction on amounts payable under this Section) paid by the
Lender (or Transferee) and any liability (including without limitation
penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Stamp Taxes were correctly or legally asserted by
the relevant taxing authority or other Governmental Authority.  Such
indemnification shall be made within thirty (30) days after the date the Lender
(or Transferee) makes written demand therefor.  If the Lender, as the result of
any Tax with respect to which the Borrower is required to make a payment
pursuant to this Section shall realize a tax credit or refund in its country or
other jurisdiction of incorporation or organization or in the jurisdiction in
which its principal office is then located, which tax credit or refund would not
have been realized but for the Borrower's payment of such Tax, the Lender shall
pay to the Borrower an amount equal to such tax credit or refund (to the extent
of amounts that have been paid by the Borrower under this Section with respect
to such credit or refund) net of all out-of-pocket expenses of the Lender;
provided that the Borrower, upon the request of the Lender, agrees to return
such credit or refund (plus penalties, interest or other charges) to the Lender
in the event the Lender is required to repay such credit or refund to the
relevant taxing authority.  Any amount required to be calculated pursuant to
this Section shall be calculated in good faith by the Lender (or Transferee),
and such calculation shall be conclusive and binding upon the parties hereto.
 
 
 
17

--------------------------------------------------------------------------------

 
 
(d) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section shall survive
Termination, provided that the Borrower shall have no further obligation to the
Lender under this Section unless a certificate setting forth the amount of such
obligation shall have been delivered by the Lender to the Borrower within ninety
(90) calendar days after the Termination Date.
 
(e) Nothing contained in this Section shall require the Lender to make available
any of its tax returns (or any other information relating to its taxes) which it
deems to be confidential.
 
(f) The Lender shall give notification to the Borrower of any event or
prospective event which will give rise to the operation of paragraphs (a) or (b)
of this Section, such notification to be sent within thirty (30) days of the
date of the public promulgation of the effective date of any such Taxes or Stamp
Taxes.
 
Section 2.18 Termination or Assignment of Commitments Under Certain
Circumstances.
 
(a) If the Lender claims any additional amounts payable pursuant to Section 2.13
or Section 2.17 or exercises its rights under Section 2.14, it shall (consistent
with legal and regulatory restrictions) (i) promptly notify the Borrower of the
circumstances giving rise to such additional amounts or the exercise of such
rights and (ii) file any certificate or document requested by the Borrower or
take any other action if the making of such a filing or change or the taking of
such action would avoid the need for or reduce the amount of any such additional
amounts which may thereafter accrue or avoid the circumstances giving rise to
such exercise and would not, in the sole determination of the Lender (or
Transferee), be otherwise disadvantageous to the Lender (or Transferee).
 
(b) The Lender represents and warrants to the Borrower that as of the date
hereof it is not aware of any claims available to it under Section 2.13, 2.14 or
2.17 or any circumstances which it has determined will enable it to make any
such claims.
 
Section 2.19 Guaranties.  At all times prior to Termination, the Borrower shall
cause the Loans and the Borrower's obligations under this Agreement to be
guaranteed by a valid and effective continuing guaranty (collectively, the
"Guaranties") substantially in the form of Exhibit "B", duly executed and
delivered by each of the Subsidiaries listed on Schedule "2.19" attached hereto.
 
 
18

--------------------------------------------------------------------------------

 





 
                           ARTICLE 2A                              
 
 
LETTERS OF CREDIT
 
Section 2A.1 Letters of Credit.
 
(a) Provided that the Borrower has satisfied the conditions precedent contained
in Section 2A.1(b) hereof, the Lender agrees, from time to time, to issue and/or
renew Letters of Credit on behalf of the Borrower so long as (i) upon such
issuance or renewal, an issuance fee is paid by the Borrower to the Lender in an
amount equal to seventy-five basis points (0.75%) per annum (computed on the
basis of the actual number of days elapsed in a year of 360 days) of the amount
of each Letter of Credit, (ii) the Letter of Credit Balance, after giving effect
to such Letter of Credit, will not exceed the Letter of Credit Commitment, and
(iii) the outstanding aggregate principal amount of all Borrowings made by the
Lender pursuant to the Revolving Loan, together with the Letter of Credit
Balance, after giving effect to such Letter of Credit, will not exceed the
Maximum RLC Commitment.
 
(b) The obligation of the Lender to issue and/or renew any Letters of Credit on
behalf of the Borrower shall be subject to the following conditions precedent on
the date of issuance or renewal of each such Letter of Credit:
 
(i) The Borrower shall execute and deliver to the Lender an application for
letter of credit, specifying the amount of the requested letter of credit, the
requested term thereof, which term may not exceed one year or the RLC Maturity
Date, and the beneficiary thereof; and
 
(ii) No Event of Default shall exist and no event or condition shall exist that
after notice or lapse of time, or both would constitute an Event of Default.
 
Section 2A.2 Disbursement and Reimbursement.
 
(a) Promptly after it shall have ascertained that any draft and any accompanying
documents presented under a Letter of Credit appear to be in conformity with the
terms and conditions of such Letter of Credit, the Lender shall give written or
telecopy notice to the Borrower of the receipt and amount of such draft and the
date on which payment thereon will be made.
 
(b) If the Lender shall pay any draft presented under a Letter of Credit, the
Borrower shall pay to the Lender an amount equal to the amount of such draft
before 10:00 a.m., Arizona time, on the Business Day immediately following the
date of payment of such draft, together with interest on such amount at a rate
per annum equal to the interest rate in effect for Base Rate Borrowings from
(and including) the date of payment of such draft to (but excluding) the date of
such payment by the Borrower.  The obligation of the Borrower to pay the amounts
referred to above in this paragraph (b) shall be absolute, unconditional and
irrevocable and shall be satisfied strictly in accordance with their terms
irrespective of:
 
 
 
19

--------------------------------------------------------------------------------

 
 
(i) any lack of validity or enforceability of any Letter of Credit;
 
(ii) the existence of any claim, setoff, defense or other right which the
Borrower or any other Person may at any time have against the beneficiary under
any Letter of Credit or the Lender (other than the defense of payment in
accordance with the terms of this Agreement or a defense based on the gross
negligence or willful misconduct of the Lender) or any other Person in
connection with this Agreement or any other transaction;
 
(iii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect; provided that payment by the Lender under
such Letter of Credit against presentation of such draft or document shall not
have constituted gross negligence or willful misconduct;
 
(iv) payment by the Lender under a Letter of Credit against presentation of a
draft or other document which does not comply in any immaterial respect with the
terms of such Letter of Credit; provided that such payment shall not have
constituted gross negligence or willful misconduct; or
 
(v) any other circumstance or event whatsoever, whether or not similar to any of
the foregoing; provided that such other circumstance or event shall not have
been the result of gross negligence or willful misconduct of the Lender.
 
It is understood that in making any payment under a Letter of Credit (1) the
Lender's exclusive reliance on the documents presented to it under such Letter
of Credit as to any and all matters set forth therein, including without
limitation, reliance on the amount of any draft presented under such Letter of
Credit, whether or not the amount due to the beneficiary equals the amount of
such draft and whether or not any document presented pursuant to such Letter of
Credit proves to be forged, fraudulent or invalid in any respect, if such
document on its face appears to be in order, and whether or not any other
statement or any other document presented pursuant to such Letter of Credit
proves to be forged or invalid or any statement therein proves to be inaccurate
or untrue in any respect whatsoever, and (2) any noncompliance in any immaterial
respect of the documents presented under a Letter of Credit with the terms
thereof shall, in either case, not be deemed willful misconduct or gross
negligence of the Lender.
 
Section 2A.3 Existing Letters of Credit.  On and after the Closing Date, the
Existing Letters of Credit shall be deemed for all purposes to be Letters of
Credit outstanding under this Agreement and entitled to the benefits of this
Agreement and the other Loan Documents, and shall be governed by the
applications and agreements pertaining thereto and by this Agreement; provided,
however, that, notwithstanding any other provision of this Agreement, no fees
with respect to the issuance of the Existing Letters of Credit shall be due
hereunder.
 
 
20

--------------------------------------------------------------------------------

 



         ARTICLE 3                      
 
 
REPRESENTATIONS AND WARRANTIES
 
The Borrower hereby represents and warrants to the Lender as follows:
 
Section 3.1 Organization; Corporate Powers; Etc.  (a) Each of the Borrower and
its Subsidiaries is a corporation or a limited liability company ("LLC") duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its formation; (b) each of the Borrower and its Subsidiaries has
the corporate or LLC power and authority to own its property and assets and to
carry on its business as now conducted and is qualified to do business in every
jurisdiction where such qualification is required except where the failure to so
qualify would not result in a material adverse effect on the business, assets,
operations or condition (financial or otherwise) of the Borrower; (c) the
Borrower has the corporate power to execute, deliver and perform this Agreement
and the other Loan Documents and to borrow hereunder; and (d) each Subsidiary
has the corporate or LLC power to execute, deliver and perform its Guaranty.
 
Section 3.2 Authorization; Etc.  The execution, delivery and performance by the
Borrower of this Agreement, the Borrowings hereunder, and the issuance,
execution and delivery of the Note: (a) have been duly authorized by all
requisite corporate action; (b) will not violate (i) any provision of law, any
order of any court, or any rule, regulation or order of any other agency of
government, (ii) the Articles of Incorporation or By-laws of the Borrower; or
(iii) any provision of any material indenture, agreement or other instrument to
which the Borrower is a party, or by which the Borrower or any of its properties
or assets are or may be bound; (c) will not be in conflict with, result in a
breach of or constitute (alone, with notice, with lapse of time, or with any
combination of these factors) a default under any indenture, agreement or other
instrument referred to in (b)(iii) above; and (d) will not result in the
creation or imposition of any Lien upon any property or assets of the Borrower
that is not a Permitted Lien.  Except for filings which may be required under
the 1934 Act, no registration with or consent or approval of, or other action
by, any Governmental Authority is required in connection with the execution,
delivery and performance of this Agreement, the execution and delivery of the
Note or the Borrowings hereunder.
 
Section 3.3 Enforceability.  This Agreement constitutes, and each other Loan
Document when duly executed and delivered by the Borrower will constitute, the
legal, valid and binding obligation of the Borrower, enforceable in accordance
with its terms, subject, as to the enforcement of remedies, to applicable
bankruptcy, reorganization, insolvency, moratorium and other laws of general
applicability relating to or affecting creditors' rights from time to time in
effect and to general principles of equity (regardless of whether such
enforcement is considered in a proceeding at law or in equity).
 
Section 3.4 Financial Condition and Information.
 
(a) The Borrower has heretofore furnished to the Lender copies of (i) the
consolidated balance sheets of the Borrower as of December 31, 2012, and the
related consolidated statements of income and shareholder's equity of the
Borrower for the year ended December 31, 2012, including without limitation the
related notes, audited by and including the opinion the independent public
accountants of the Borrower, and (ii) the Annual Report on Form 10-K for the
fiscal year ended December 31, 2012 of the Borrower.  Such financial statements
fairly state the consolidated financial condition of the Borrower as of the
respective dates thereof and the consolidated results of the operations and
changes in financial position of the Borrower for the periods covered
thereby.  All such financial statements, including related schedules and notes
thereto, have been prepared in accordance with GAAP.
 
 
 
21

--------------------------------------------------------------------------------

 
 
(b) The Borrower (both before and after giving effect to the transactions
contemplated hereby) is solvent, has assets having a fair value in excess of the
amount required to pay its probable liabilities on its existing debts as they
become absolute and matured, and has, and will have, access to adequate capital
for the conduct of its business and the ability to pay its debts from time to
time incurred in connection therewith as such debts mature.
 
Section 3.5 No Material Adverse Change.  There has been no material adverse
change in the business, operations, assets or condition (financial or otherwise)
of the Borrower and its Significant Subsidiaries, taken as a whole (except as
disclosed in the financial statements referred to in Section 3.4).
 
Section 3.6 Litigation.  There are no actions, suits or proceedings at law or in
equity or by or before any governmental instrumentality or other agency now
pending or, to the knowledge of the Borrower, threatened against or affecting
the Borrower or any property or rights of the Borrower (i) which would be
reasonably likely in the aggregate to materially impair the ability of the
Borrower to perform its obligations under this Agreement or the Note or
materially impair the ability of the Borrower to carry on business substantially
as now being conducted or (ii) for which insurance coverage has been denied that
would have an adverse material effect on the Borrower.
 
Section 3.7 Federal Reserve Regulations.
 
(a) The Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.
 
(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, (i) to purchase
or carry Margin Stock or to extend credit to others for the purpose of
purchasing or carrying Margin Stock or to refund indebtedness originally
incurred for such purpose, or (ii) for any purpose which entails a violation of,
or which is inconsistent with, the provisions of the Regulations of the Board,
including Regulation U or X.
 
Section 3.8 Investment Borrower Act.  The Borrower is not an "investment
company" or a company "controlled" by an "investment company" within the meaning
of the Investment Borrower Act of 1940, as amended.
 
Section 3.9 [Intentionally left blank]
 
Section 3.10 Tax Returns.  As of the filing date of the Borrower's Form 10-K,
Form 10-Q or Form 8-K most recently filed with the SEC, the Borrower has duly
filed or caused to be filed all federal, state and local tax returns which are
required to have been filed and has paid or caused to be paid all material taxes
required to be paid by it, except taxes the validity of which is being contested
in good faith by appropriate proceedings and with respect to which the Borrower
has set aside on its books such reserves as are required by GAAP.
 
 
 
22

--------------------------------------------------------------------------------

 
 
Section 3.11 ERISA.  As of the filing date of the Borrower's Form 10-K, Form
10-Q or Form 8-K most recently filed with the SEC, the Borrower had no material
undisclosed ERISA Liabilities under any Plans.
 
Section 3.12 Title to Properties: Possession.  The Borrower has good and
indefeasible title to, or valid leasehold interests in, all its material
properties and assets, subject only to encumbrances, adverse claims and defects
in title which do not involve any risk of loss that is material to the Borrower
and the Subsidiaries taken as a whole.  All such assets and properties are free
and clear of all Liens other than those permitted by Section 6.1.  The Borrower
has all licenses and rights necessary to enable it to use all material
technology used by it in its operations.
 
Section 3.13 Use of Proceeds.  The Borrower will use the proceeds of any
borrowing hereunder solely for the purposes set forth in the Recitals to this
Agreement.
 
Section 3.14 Environmental Matters.  Except as disclosed by the Borrower to the
Lender in writing prior to the date hereof, the Borrower and each Subsidiary is
in compliance in all material respects with all applicable federal or state
environmental, hazardous waste, health and safety statutes, and any rules or
regulations adopted pursuant thereto, which govern or affect any of the
Borrower's operations and/or properties, including without limitation, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980,
the Superfund Amendments and Reauthorization Act of 1986, the Federal Resource
Conservation and Recovery Act of 1976, and the Federal Toxic Substances Control
Act, as any of the same may be amended, modified or supplemented from time to
time.  None of the operations of the Borrower or any Subsidiary is the subject
of any federal or state investigation evaluating whether any remedial action
involving a material expenditure is needed to respond to a release of any toxic
or hazardous waste or substance into the environment, except where any of the
foregoing would not reasonably be expected to result in a Material Adverse
Effect. Neither Borrower nor any Subsidiary has material contingent liability in
connection with any release of any toxic or hazardous waste or substance into
the environment.
 
Section 3.15 Subsidiaries.  All Subsidiaries, except any Existing Non-Guarantor
Subsidiary (as defined in Section 5.12 of this Agreement) not required to be
listed on Schedule "2.19" as a Guarantor, are correctly identified on Schedule
"3.15" hereto.
 
Section 3.16 No Subordination.  There is no agreement, indenture, contract or
instrument to which the Borrower is a party or by which the Borrower may be
bound that requires the subordination in right of payment of any of the
Borrower's obligations subject to this Agreement to any other obligation of the
Borrower.
 
 
 
23

--------------------------------------------------------------------------------

 
 
Section 3.17 Permits, Franchises.  The Borrower possesses, and will hereafter
possess, all material permits, consents, approvals, franchises and licenses
required and rights to all trademarks, trade names, patents, and fictitious
names, if any, necessary to enable it to conduct the business in which it is now
engaged in compliance with applicable law.
 
Section 3.18 Other Obligations.  The Borrower is not in default on any
obligation in an amount greater than $1,000,000, whether such obligation is for
borrowed money, a purchase money obligation or a material lease, commitment,
contract, instrument or obligation.
 
 
 
24

--------------------------------------------------------------------------------

 
 


                 ARTICLE 4                      
 
 
CONDITIONS TO CREDIT EVENTS
 
The obligations of the Lender to make the Loans, and to make each and every
advance of the proceeds thereof (each of the foregoing events being called a
"Credit Event") are subject to the prior or contemporaneous satisfaction of the
following conditions:
 
Section 4.1 Credit Events.  On the date of each Credit Event, including the date
of each reborrowing of a Borrowing as contemplated by Section 2.5:
 
(a) Borrower shall have complied with the provisions of Section 2.3.
 
(b) The representations and warranties set forth in Article III hereof shall
have been true and correct in all material respects both (i) on the date hereof
and (ii) as of such date, except to the extent such representations and
warranties expressly relate and are limited to a different date.
 
(c) At the time of and immediately after such advance or reborrowing no Event of
Default or Potential Default shall have occurred and be continuing or shall
exist.
 
Each advance or refinancing hereunder shall be deemed to constitute a
representation and warranty by the Borrower on the date of such Credit Event as
to the satisfaction of the conditions specified in paragraphs (b) and (c) of
this Section 4.1.
 
Section 4.2 First Credit Event.  On the Closing Date:
 
(a) The Lender shall have received duly executed copies of this Agreement, the
Guaranties or the Consent and Agreement of Guarantor attached hereto, as
applicable, and all other Loan Documents.
 
(b) The Lender shall have received a duly executed Note complying with the
provisions of Section 2.7.
 
(c) The Lender shall have received as to the Borrower and each Guarantor (i) a
copy of its Certificate or Articles of Incorporation, including all amendments
thereto, certified as of a recent date by the Secretary of State of the state of
its organization, and a certificate from such Secretary of State as of a recent
date, as to its good standing; (ii) a certificate of its Secretary or Assistant
Secretary dated the Closing Date and certifying (A) that attached thereto is a
true and complete copy of its By-Laws as in effect on the Closing Date and at
all times since a date prior to the date of the resolutions described in the
next clause of this sentence, (B) that attached thereto is a true and complete
copy of resolutions duly adopted by its Board of Directors, authorizing the
execution, delivery and performance of the Loan Documents and the Credit Events
hereunder, and that such resolutions have not been modified, rescinded or
amended and are in full force and effect, (C) that its Certificate or Articles
of Incorporation have not been amended since the date of the last amendment
thereto shown on its certificate of good standing furnished pursuant to clause
(i) above, and (D) as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on its behalf; and (iii) a certificate of another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to (ii) above.
 
 
 
25

--------------------------------------------------------------------------------

 
 
(d) The Lender shall have received a certificate, dated the Closing Date and
signed on behalf of the Borrower by a Financial Officer of the Borrower,
confirming compliance with the conditions precedent set forth in paragraphs (b)
and (c) of Section 4.1.
 
(e) The Lender shall have received a favorable written opinion of legal counsel
to the Borrower, dated the Closing Date and addressed to the Lender, which
opinion shall be in form and substance acceptable to Lender.
 
(f) The Lender shall have received all amounts due and payable hereunder or
under the other Loan Documents on or prior to the Closing Date.
 
(g) The Lender shall have received payment of all expenses owed to the Lender
pursuant to Section 8.5(a).
 
(h) All legal matters incident to this Agreement and the first Credit Event
hereunder shall be reasonably satisfactory to the Lender and to its legal
counsel.
 
(i) The Lender shall have received such additional documents as it may
reasonably require.
 
 
 
 
26

--------------------------------------------------------------------------------

 


               ARTICLE 5                      
 
AFFIRMATIVE COVENANTS
 
The Borrower covenants and agrees that, at all times prior to Termination,
unless the Lender shall otherwise consent in writing, it will:
 
Section 5.1 Existence.  Do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its corporate existence, material
rights, licenses, permits and franchises material to the conduct of its business
and that of its Subsidiaries; comply in all material respects with all
applicable laws, rules, regulations, and orders (except that force majeure
events will excuse noncompliance so long as noncompliance would not materially
impair the creditworthiness of the Borrower) whether now in effect or hereafter
enacted where the failure to so comply would be reasonably likely to have a
material adverse effect on the business, assets, operations or condition
(financial or otherwise) of the Borrower or that of its Subsidiaries; and, at
all times maintain and preserve all material property required for the conduct
of its business and that of its Subsidiaries as presently or hereafter
conducted.
 
Section 5.2 Insurance.  Maintain adequate insurance by financially sound and
reputable insurers of all properties of a character usually insured by companies
engaged in the same or a similar business operating on a similar economic scale
as the Borrower and its Subsidiaries against loss or damage resulting from fire,
flood, property damage, workers compensation, or other risks insured against by
extended coverage and of the kind customarily insured against by such companies,
and maintain in full force and effect public liability insurance against claims
for personal injury, death or property damage occurring upon, in, about or in
connection with the use of any properties occupied or controlled by it and its
Subsidiaries in such amounts as shall be customary among companies engaged in
the same or similar businesses and similarly situated and maintain such other
insurance as may be required by law with deductibles  or self-insurance for
cargo loss, physical damage and auto liability (personal injury and property
damage) not in excess of $5,000,000.00 per occurrence and not in excess of
$2,000,000.00 per occurrence for worker’s compensation.
 
Section 5.3 Taxes and Other Liabilities.  Pay and discharge promptly any taxes,
assessments and governmental charges or levies imposed upon the Borrower or any
of its Subsidiaries or upon their income or profits or in respect of any
material property (real or personal) of the Borrower or as any of its
Subsidiaries, before the same shall become delinquent; provided, however, that
neither the Borrower nor any of the Subsidiaries shall be required to pay and
discharge or to cause to be paid and discharged any such obligation, tax,
assessment, charge, levy or claim so long as the validity or amount thereof
shall be contested in good faith by appropriate proceedings and the Borrower or
such Subsidiary, as appropriate, shall set aside on its books such reserves as
are required by GAAP with respect thereto.
 
Section 5.4 Financial Statements; Reports, etc.  Cause to be furnished to the
Lender (as Information subject to the applicable requirements of Section 8.17
herein, if any):
 
(a) within ninety (90) days after the end of each fiscal year of the Borrower, a
copy of Borrower's Form 10-K for such fiscal year as filed with the SEC;
 
 
 
27

--------------------------------------------------------------------------------

 
 
(b) within forty-five (45) days after the end of each fiscal quarter of each
fiscal year of the Borrower, a copy of Borrower's Form 10-Q for such fiscal
quarter as filed with the SEC;
 
(c) concurrently with each delivery of the statements referred to in (a) and (b)
above, the Quarterly Certificate certifying that to the best of its, his or her
knowledge no Event of Default or Potential Default has occurred, or, if such an
Event of Default or Potential Default has occurred, specifying the nature and
extent thereof and accompanied by a statement of a Financial Officer of the
Borrower specifying any corrective action taken or proposed to be taken with
respect thereto, and setting forth in reasonable detail in the form of Exhibit
"C" the calculation of financial measures and ratios required to demonstrate
compliance with the covenants, conditions and agreements contained in Section
5.11 hereof, all determined as of the end of the period covered by said
statements;
 
(d) [Intentionally left blank;]
 
(e) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Borrower and its
Subsidiaries as the Lender may reasonably request.
 
Section 5.5 Litigation and Other Notices.  Give the Lender prompt (but in no
event more than five (5) days after the occurrence of each such event or matter)
written or telecopy notice in reasonable detail of the following:
 
(a) the occurrence of any Event of Default, or any condition, event or act which
with the giving of notice or the passage of time or both would constitute an
Event of Default;
 
(b) any change in the name or the organizational structure of the Borrower;
 
(c) the occurrence and nature of any Reportable Event or Prohibited Transaction,
each as defined in ERISA, or any funding deficiency with respect to any Plan;
 
(d) any termination or cancellation of any insurance policy which the Borrower
is required to maintain unless it is renewed or replaced within 30 days so long
as there is no lapse in coverage, or any uninsured or partially uninsured loss
through liability or property damage, or through fire, theft or any other cause
affecting the Borrower's property; or
 
(e) the filing or commencement of any action, suit or formal proceeding at law
or in equity or by or before any court or hearing officer of any Governmental
Authority against the Borrower involving amounts in excess of $5,000,000.00 that
is not covered by insurance, or any other event or condition, which has resulted
in, or which is reasonably likely to result in, a material adverse change in the
business, operations or condition (financial or otherwise) of the Borrower and
the Subsidiaries taken as a whole and which has not been reported in the
Borrower's most recent SEC filings on Form 10-K, 10-Q or 8-K.
 
Section 5.6 Maintaining Records: Access to Premises and Records.  Maintain all
financial records in accordance with GAAP, and upon reasonable notice permit
representatives of the Lender to have access to such financial records and the
premises of the Borrower at reasonable times and to make such excerpts from such
records as such representatives may deem necessary, provided that each person
obtaining information shall hold all confidential information obtained in
accordance with the restrictions set forth in Section 8.17.
 
 
 
28

--------------------------------------------------------------------------------

 
 
Section 5.7 Use of Proceeds.  Use the proceeds of the Loans solely for the
purposes set forth in Recitals hereto.
 
Section 5.8 Punctual Payments.  Punctually pay all principal, interest, fees or
other liabilities due under any of the Loan Documents at the times and place and
in the manner specified therein.
 
Section 5.9 Compliance.  Preserve and maintain, and cause each of its
Subsidiaries to preserve and maintain, all licenses, permits, governmental
approvals, rights, privileges and franchises necessary for the conduct of its
business; and comply, and cause each of its Subsidiaries to comply, with the
provisions of all documents pursuant to which it is organized and/or which
govern its continued existence and with the requirements of all laws, rules,
regulations and orders of any governmental authority applicable to it and/or its
business, except where the failure to do any of the foregoing would not
reasonably be expected to result in a Material Adverse Effect.
 
Section 5.10 Facilities.  Keep all properties useful or necessary to the
Borrower's and its Subsidiaries' business in good repair and condition, and from
time to time make necessary repairs, renewals and replacements thereto so that
such properties shall be fully and efficiently preserved and maintained.
 
Section 5.11 Financial Covenants.  Maintain Borrower's financial condition as
follows using GAAP, calculated on a consolidated basis (except to the extent
modified by the definitions herein) (the "Financial Covenants"):
 
(a)           Its total consolidated Funded Debt to consolidated EBITDA not
greater than 2.0 to 1.0 as of each calendar quarter end, determined on a rolling
4-quarter basis, with "Funded Debt" defined as the sum of all obligations for
borrowed money of Borrower and its Subsidiaries (including subordinated debt)
plus all capital lease obligations,  of Borrower and its Subsidiaries on a
consolidated basis, and with "EBITDA" defined as net profit before tax plus
interest expense (net of capitalized interest expense), depreciation expense,
amortization expense and non-cash impairment charges.
 
(b)           Its net income after tax (excluding noncash stock compensation)
determined at the end of each fiscal year for Borrower and its Subsidiaries on a
consolidated basis of not less than $1.00 for such fiscal year and its pre-tax
profit (excluding noncash stock compensation) for each fiscal quarter at the end
of such fiscal quarter of not less than $1.00.
 
(c)           Tangible Net Worth not less than $400,000,000.00 at any time, with
"Tangible Net Worth" defined as the aggregate of total stockholders' equity less
any intangible assets.
 
 
 
29

--------------------------------------------------------------------------------

 
 
Section 5.12 New Subsidiaries; Dormant Subsidiaries; Guarantors.  The Borrower
shall promptly and diligently take all actions necessary to cause any Subsidiary
that subsequently undertakes to conduct any business operations (each a "Dormant
Subsidiary"), any new Subsidiary (each a "New Subsidiary") or any other existing
Subsidiary that is not a Guarantor hereunder (each an "Existing Non-Guarantor
Subsidiary"), to become a Guarantor under the Guaranty by delivering to Lender
an executed Guaranty in the form attached hereto as Exhibit "B", and such other
documents as the Lender may reasonably request (each being a "New
Guaranty").  Each New Subsidiary shall provide to Lender a fully executed New
Guaranty within 30 days of being acquired or formed.  Each Dormant Subsidiary
shall provide to Lender a fully executed New Guaranty within 30 days of
undertaking to conduct any business or operations.  Each Existing Non-Guarantor
Subsidiary shall provide to Lender a fully executed New Guaranty immediately
upon demand by Lender.  Each Subsidiary, including an Existing Non-Guarantor
Subsidiary, that becomes a Guarantor pursuant to the requirements of this
Section 5.12 shall be deemed to be added to Schedules 2.19 and 3.15 without any
further revision or modification to said schedules.  Lender hereby agrees and
acknowledges that the failure of any Dormant Subsidiary or New Subsidiary to
become a Guarantor hereunder during the 30-day period referenced herein shall
not be deemed a violation of this Agreement.
 
 
 
30

--------------------------------------------------------------------------------

 
 


              ARTICLE 6                      
 
NEGATIVE COVENANTS
 
The Borrower covenants and agrees that, at all times prior to Termination, it
will not, and will not permit any Subsidiary, without the consent of the Lender,
to:
 
Section 6.1 Liens.  Incur, create, assume or permit to exist any Liens on any of
the Borrower's property or assets or that of any Subsidiary, including without
limitation, "accounts" and "inventory" (each as defined in the Arizona Uniform
Commercial Code) and fixed assets (including without limitation tractors,
trailers and real estate) or such property or assets of any Subsidiary, whether
such property or assets are now owned or hereafter acquired by the Borrower, or
by a Subsidiary, or on any income or rights in respect of any thereof, to secure
any Indebtedness; provided that the foregoing shall not apply to Liens on the
property or assets of the Borrower or any Subsidiary:
 
(i) existing on the date hereof and described in Schedule "6.1" and any
refinancing thereof;
 
(ii) in favor of the Lender;
 
(iii) for unpaid taxes, assessments, or other governmental charges or levies
that either (a) are not yet delinquent, or (ii) the underlying taxes,
assessments, or charges or levies are subject of a promptly instituted protest
and Borrower has establishes a reserve with respect thereto (in an amount
reasonably satisfactory to Lender);
 
(iv)           resulting from judgments arising solely as a result of the
existence of judgments, orders, or awards that do not constitute an Event of
Default;
 
 (v)           with respect to any real property, easements, rights of way, and
zoning restrictions that do not materially interfere with or impair the use or
operation thereof;
 
(vi)           for carrier's, warehousemen's, mechanic's and materialmen's,
repairmen's and other Liens imposed by law, arising in the ordinary course of
business and securing obligations that are not overdue by more than 60 days or
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been set aside on its books;
 
(vii)           resulting from pledges and deposits made in the ordinary course
of business in compliance with workers' compensation, unemployment insurance and
other social security laws or regulations;
 
(viii)           resulting from deposits to secure performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in each case in the
ordinary course of business;
 
(ix)           resulting from any secured indebtedness permitted under Section
6.2 of this Agreement;
 
 
 
31

--------------------------------------------------------------------------------

 
 
(x)           on property acquired in any Permitted Acquisition, provided that
such Liens extend only to the property so acquired and were not created in
contemplation of such acquisition; and
 
(xi)           arising solely by virtue of any statutory or common law provision
relating to bankers' liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor deposit
institution.
 
Section 6.2 Indebtedness.  Become or remain obligated either directly or as a
guarantor or surety for any Indebtedness for borrowings, loans or advances,
whether secured or unsecured, matured or unmatured, liquidated or unliquidated,
joint or several, or for any Indebtedness incurred in connection with the
acquisition of any property, real or personal, tangible or intangible including,
but not limited to, lease purchase agreements or sale leasebacks, except:
 
(a) Indebtedness to the Lender hereunder;
 
(b) Unsecured trade, utility or accounts payable arising in the ordinary course
of its business;
 
(c) The Indebtedness disclosed on Schedule 6.2 attached hereto and any other
Indebtedness disclosed in the most recent financial statements of the Borrower
submitted to the Lender on or prior to the date of this Agreement; and
 
(d) Indebtedness incurred in connection with Capital Leases and purchase money
Indebtedness in an aggregate amount not to exceed $75,000,000.00 at any one
time; provided that (i) such Indebtedness is secured only by the assets being
acquired with such Indebtedness; and (ii) such Indebtedness is incurred prior to
or within 90 days after the acquisition of the asset.
 
(e) Indebtedness incurred as a result of a Permitted Acquisition, provided that
such Indebtedness was not created in contemplation of such acquisition.
 
Section 6.3 Merger, Consolidation, Transfer of Assets.  Merge into or
consolidate with any other entity without the written consent of the Lender;
make any substantial change in the nature of the Borrower's or any Subsidiary's
business as conducted as of the date hereof or any business reasonably related
thereto; nor sell, lease, transfer or otherwise dispose of all or a substantial
or material portion of the Borrower's or any Subsidiary's assets except in the
ordinary course of its business, nor transfer all or a substantial or material
portion of the Borrower's assets to its Subsidiaries.
 
Section 6.4 Accounting Change.  Change the times of commencement or termination
of its fiscal year or other accounting periods; or change its methods of
accounting other than to conform to GAAP so as to constitute sound accounting
practice.
 
Section 6.5 Guarantee.  Except with respect to Indebtedness permitted pursuant
to Section 6.2 hereof, guarantee, directly or indirectly, or otherwise become
contingently liable or obligated for, any indebtedness or obligations of any
other person or entity (except for the endorsement in the ordinary course of
business of negotiable instruments for deposit or collection) or pledge or
hypothecate any assets of the Borrower or security for, any liabilities or
obligations of any other person or entity.
 
 
 
32

--------------------------------------------------------------------------------

 
 
Section 6.6 ERISA Liabilities.  Create or suffer to exist ERISA Liabilities in
an aggregate amount for all Plans in excess of $25,000,000.00.
 
Section 6.7 Negative Pledge Agreement.  Covenant with another creditor not to
pledge any portion of its assets to Lender.
 
Section 6.8 Loans, Advances, Investments.  Make loans or advances to or
investments in any person or entity exceeding $50,000,000.00 in the aggregate
principal  amount outstanding at any one time, except any loans and investments
made by Borrower among its Subsidiaries.
 
Section 6.9 Acquisitions.  Make any Acquisitions in excess of $50,000,000.00
other than Permitted Acquisitions.
 
 
 
 
33

--------------------------------------------------------------------------------

 
 


                ARTICLE 7                      
 
EVENTS OF DEFAULT
 
In case of the happening of any of the following events (herein called "Events
of Default"):
 
(a) default shall be made in the payment of any principal or interest on any
Loan or any Fee, indemnification amount or any other amount due from the
Borrower under the Loan Documents whether at the due date thereof or by
acceleration thereof or otherwise, when and as the same shall become due and
payable;
 
(b) any representation or warranty made or deemed made by the Borrower or a
Guarantor in connection with the Loan Documents or in any report, certificate or
other instrument furnished by the Borrower pursuant to the Loan Documents or
with the Borrowings hereunder shall prove to have been incorrect, false or
misleading in any material respect when made or delivered or when deemed made in
accordance with the terms hereof;
 
(c) any default in the performance of or compliance with any obligation,
agreement or other provision contained herein or in any other Loan Document
(other than those referred to in subsections (a) and (b) above), and except with
respect to any such default as to a Financial Covenant or which by its nature
can not be cured; such default shall continue for a period of twenty (20) days
from its occurrence;
 
(d) the Borrower or any Subsidiary shall fail to make when due any payment (of
whatever amount) on any Indebtedness owed to any Person (other than Lender or an
Affiliate of Lender) involving an aggregate amount of $1,000,000 or more
(whether due by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure shall continue after applicable notice and grace
period, if any, specified in the agreement or instrument relating to such
Indebtedness; or any failure by the Borrower or any Subsidiary to perform any
covenant or agreement on its part to be performed under any agreement or
instrument evidencing or security relating to such Indebtedness shall result
after the applicable notice and grace period, if any, in the acceleration of the
maturity of a portion of such Indebtedness;
 
(d)(A)  the Borrower or any Subsidiary shall fail to make when due any payment
(of whatever amount), whether due by scheduled maturity, required prepayment,
acceleration, demand or otherwise, on any Indebtedness owed to Lender or an
Affiliate of Lender (other than the Loans), including without limitation any
such Indebtedness pursuant to any agreement with respect to any interest rate
swap or similar transaction,  and such failure shall continue after applicable
notice and grace period, if any, specified in the agreement or instrument
relating to such Indebtedness; or any failure by the Borrower or any Subsidiary
to perform any covenant or agreement on its part to be performed under any
agreement or instrument evidencing or security relating to such Indebtedness
shall result after the applicable notice and grace period, if any, in the
acceleration of the maturity of a portion of such Indebtedness;
 
(e) the Borrower or any Guarantor shall (i) voluntarily commence any proceeding
or file any petition seeking relief under Title 11 of the United States Code or
any other Federal, state or foreign bankruptcy, insolvency or similar law, (ii)
consent to the institution of, or fail to controvert in a timely and appropriate
manner, any such proceeding or the filing of any such petition, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator or
similar official for such corporation or for a substantial part of its property,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due, or (vii) take corporate action
for the purpose of effecting any of the foregoing;
 
 
 
34

--------------------------------------------------------------------------------

 
 
(f) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Borrower or a Guarantor or of a substantial part of the property
under Title 11 of the United States Code or any other Federal, state or foreign
bankruptcy, insolvency or similar law, (ii) the appointment of a receiver,
trustee, custodian, sequestrator or similar official for the Borrower or a
Guarantor or for a substantial part of its property, or (iii) the winding-up or
liquidation of the Borrower or a Guarantor, and such proceeding or petition
shall continue undismissed for sixty (60) days or an order or decree approving
or ordering any of the foregoing shall be entered;
 
(g) either of (A) the occurrence of any one or more Reportable Events or (B) a
failure to make a "required payment" under the provisions of Section 412(n)(1)
of the Code shall have occurred with respect to any Plan or Plans and the
occurrence of either (A) or (B) above shall have resulted in any of (1)
liability of the Borrower to the PBGC or to one or more Plans in an aggregate
amount exceeding $1,000,000.00, (2) the termination of the respective Plan or
Plans by the PBGC, (3) the appointment by the appropriate United States District
Court of a trustee to administer such Plan or Plans, or (4) for the imposition
of a Lien in favor of such Plan or Plans;
 
(h) any material provision of the Loan Documents ceases to be valid and binding
on or enforceable against the Borrower or a Guarantor;
 
(i) there shall have occurred a Change in Control;
 
(j) the liquidation, termination or dissolution of the Borrower or any of its
directors, stockholders or members shall take action seeking to effect the
dissolution or liquidation of the Borrower;
 
(k) the occurrence of any adverse change in the financial condition of Borrower
or any Guarantor, that the Lender, in its reasonable discretion, deems material,
or if the Lender in good faith shall believe that the prospect of payment or
performance of the Loans is impaired or is likely to be substantially impaired;
or
 
(l) the filing of a notice of judgment lien against the Borrower or a
Subsidiary; or the recording of any abstract of judgment against the Borrower or
a Subsidiary in any county in which the Borrower or a Subsidiary has an interest
in real property; or the service of a notice of levy and/or of a writ of
attachment or execution, or other like process, against the assets of the
Borrower or a Subsidiary; or the entry of a judgment against the Borrower or a
Subsidiary, in each case for an amount in excess of $750,000.00 that is not
covered by insurance and subject to the right of the Borrower or a Subsidiary to
contest such action pursuant to Section 5.3 hereof;
 
 
 
35

--------------------------------------------------------------------------------

 
 
then, and in any such event, and at any time thereafter during the continuance
of such event, the Lender, shall, by written or telecopy notice to the Borrower,
take either or both of the following actions at the same or different times:
 
(i) terminate forthwith the Lender's Commitment, including without limitation
terminate any obligation to make any further advances under the RLC Facility;
 
(ii) declare any or all of the Loans to be forthwith due and payable, whereupon
the principal of such Loans, together with accrued interest thereon and any
unpaid accrued Fees and all other liabilities of the Borrower accrued hereunder
and under the Note, shall become forthwith due and payable together with
interest thereon as provided in Section 2.9, without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in the Note to the contrary
notwithstanding;
 
(iii) exercise any or all of its rights under the Guaranties and/or available to
it pursuant to applicable law; and
 
(iv) require that the Borrower deposit cash with the Lender in an amount equal
to the Letter of Credit Balance as collateral (under its sole dominion and
contract) for the repayment of drawings under outstanding Letters of Credit;
 
provided, however, that in the case of an Event of Default specified in
paragraph (e) or (f) above involving the Borrower, without notice to the
Borrower or any other act by the Lender, the Commitment shall automatically
terminate and all Loans together with all such interest, Fees and other amounts,
shall become immediately due and payable, all without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived by the Borrower, anything contained herein or in the Note to the contrary
notwithstanding.
 
 
 
36

--------------------------------------------------------------------------------

 


                   ARTICLE 8                      
 
MISCELLANEOUS
 
Section 8.1 Notices.  Notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed or sent by telecopy, graphic scanning or other telegraphic communications
equipment of the sending party, as follows:
 
(a) if to the Borrower, to it at 5601 West Buckeye Road, Phoenix, Arizona 85043,
Attention: Chief Financial Officer; and
 
(b) if to the Lender, to it at 100 West Washington, Phoenix, Arizona 85003,
Attention: Arizona RCBO.
 
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by
telecopy or other telegraphic communications equipment of the sender, or on the
date five (5) Business Days after dispatch by certified or registered mail if
mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section or in accordance with the latest unrevoked
direction from such party given in accordance with this Section.
 
Section 8.2 Survival of Agreement.  All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement or any other Loan Document shall be considered to have been relied
upon by the Lender and shall survive the making by the Lender of the Loans, and
the execution and delivery to the Lender of the Note evidencing such Loans,
regardless of any investigation made by the Lender or on its behalf, and shall
continue in full force and effect until Termination has occurred.
 
Section 8.3 Binding Effect; Beneficiaries.
 
(a) This Agreement shall become effective when it shall have been executed by
the Borrower and the Lender, and thereafter shall be binding upon and inure to
the benefit of the Borrower and the Lender and their respective successors and
assigns.
 
(b) This Agreement is made and entered into for the sole protection and benefit
of the parties hereto and their respective permitted successors and assigns, and
no other person or entity shall be a third party beneficiary of, or have any
direct or indirect cause of action or claim in connection with, this Agreement
or any other of the Loan Documents to which it is not a party.
 
(c) Time is of the essence of each and every provision of this Agreement and
each other of the Loan Documents.
 
 
 
37

--------------------------------------------------------------------------------

 
 
Section 8.4 Successors and Assigns.
 
(a) Whenever in this Agreement any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party;
and all covenants, promises and agreements by or on behalf of the Borrower or
the Lender that are contained in this Agreement shall bind and inure to the
benefit of their respective successors and assigns.
 
(b) The Lender at its own expense may assign to one or more assignees all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment, and the Loans at the time owing to it and
the Note held by it); provided, however, that (i) except in the case of an
assignment to an Affiliate of the Lender, so long as there is no Event of
Default outstanding, the Borrower must give its prior written consent to such
assignment (which consent shall not be unreasonably withheld), (ii) each such
assignment shall be of a constant, and not a varying, percentage of all the
Lender's rights and obligations under this Agreement, (iii) except in the case
of an assignment to an Affiliate of the Lender, the amount of the Commitment
subject to each such assignment shall not be less than $5,000,000.00 or such
lesser amount if such amount is the entire Commitment of the Lender, and (iv)
any increased costs by reason of any such assignment will not be borne by the
Borrower.
 
(c) The Lender may without the consent of the Borrower sell participations to
one or more banks or other entities in all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it and the Note held by it); provided, however, that (i)
the Lender's obligations under this Agreement shall remain unchanged, (ii) the
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the participating banks or other entities
shall be entitled to the benefit of the cost protection provisions contained in
Sections 2.13, 2.15 and 2.17 to the same extent as if it were the Lender
(however no participating bank or entity shall be entitled to claim a greater
amount than could have been claimed by the Lender from whom the participation
was acquired), and (iv) the Borrower shall continue to deal solely and directly
with the Lender in connection with the Lender's rights and obligations under
this Agreement, and the Lender shall retain the sole right to enforce the
obligations of the Borrower relating to the Loans and to approve any amendment,
modification or waiver of any provision of this Agreement.  No entity acquiring
a participation pursuant to this paragraph (c) shall by virtue of such
participation have any direct voting rights under this Agreement.
 
(d) The Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section
8.4, disclose to the assignee or participant or proposed assignee or participant
any information relating to the Borrower furnished to the Lender by or on behalf
of the Borrower; provided that, prior to any such disclosure of such
information, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree to preserve the confidentiality of such information on terms no less
restrictive than those applicable to the Lender pursuant to Section 8.17.
 
(e) The Lender may at any time assign all or any portion of its rights under
this Agreement and the Note issued to it to a Federal Reserve Bank; provided
that no such assignment shall release the Lender from any of its obligations
hereunder.
 
 
 
38

--------------------------------------------------------------------------------

 
 
(f) The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Lender.
 
Section 8.5 Expenses; Indemnity.
 
(a) The Borrower agrees to pay all out-of-pocket expenses reasonably incurred by
the Lender in connection with the preparation of this Agreement and the other
Loan Documents or in connection with any amendments, modifications or waivers of
the provisions hereof or thereof (whether or not the transactions hereby
contemplated shall be consummated) or reasonably incurred by the Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement and the other Loan Documents or in connection with the Loans made
or the Note issued hereunder, including without limitation the reasonable fees,
charges and disbursements of the counsel for the Lender, and, in connection with
any such enforcement or protection, the reasonable fees, charges and
disbursements of counsel for the Lender.  The Borrower further agrees that it
shall indemnify the Lender from and hold it harmless against any documentary
taxes, assessments or charges made by any Governmental Authority by reason of
the execution and delivery of this Agreement or any of the other Loan Documents.
 
(b) The Borrower agrees to indemnify the Lender, and each of its Affiliates,
directors, officers, employees and agents (each such Person being called an
"Indemnitee") against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including without
limitation reasonable counsel fees, charges and disbursements, incurred by or
asserted against any Indemnitee arising out of, in any way connected with, or as
a result of (i) the execution or delivery of this Agreement or any other Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties thereto of their respective obligations thereunder or the
consummation of the transactions contemplated thereby, (ii) the use of the
proceeds of the Loans pursuant to the request of the Borrower, or (iii) any
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee.
 
(c) The provisions of this Section shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Lender.  All amounts due under this Section shall be payable on written
demand therefor.
 
Section 8.6 Right of Setoff.  If an Event of Default shall have occurred and be
continuing and the Loans shall have been declared immediately due and payable
pursuant to Article VII, the Lender is hereby authorized at any time and from
time to time, to the fullest extent permitted by law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by the Lender to or for
the credit or the account of the Borrower against any of and all the obligations
of the Borrower now or hereafter existing under this Agreement and any other
Loan Documents held by the Lender, irrespective of whether or not the Lender
shall have made any demand under this Agreement or such other Loan Document and
although such obligations may be unmatured; provided that such right of setoff
shall not apply to amounts which may be held in (i) trust accounts or (ii) asset
management accounts, including without limitation brokerage accounts, cash
management accounts or other money management or investment accounts of a
non-depository nature with the Lender.  The rights of the Lender under this
Section are in addition to other rights and remedies (including other rights of
setoff) which the Lender may have.
 
 
 
39

--------------------------------------------------------------------------------

 
 
Section 8.7 Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF ARIZONA
APPLICABLE TO CONTRACTS MADE AND TO BE ENFORCED ENTIRELY WITHIN THAT STATE.
 
Section 8.8 Waivers; Amendment.
 
(a) No failure or delay of a party hereto in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power.  The rights and remedies of
the parties hereunder and under the other Loan Documents are cumulative and are
not exclusive of any rights or remedies which they would otherwise have.  No
waiver of any provision of this Agreement or any other Loan Document or consent
to any departure by a party therefrom shall in any event be effective unless the
same shall be permitted by Paragraph (b) of this Section and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given.  No notice or demand on a party in any case shall entitle that
party to any other or further notice or demand in similar or other
circumstances.
 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Lender.
 
Section 8.9 Interest Rate Limitation.  Notwithstanding anything herein or in the
Note to the contrary, if at any time the applicable interest rate, together with
all fees and charges which are treated as interest under applicable law
(collectively, the "Charges"), as provided for herein or in any other document
executed in connection herewith, or otherwise contracted for, charged, received,
taken or reserved by the Lender, shall exceed the maximum lawful rate (the
"Maximum Rate") which may be contracted for, charged, taken, received or
reserved by the Lender in accordance with applicable law, the rate of interest
payable under the Note held by the Lender, together with all Charges payable to
the Lender, shall be limited to the Maximum Rate.  Borrower hereby agrees to the
payment of interest with respect to the Loans and Borrowings under the Loans at
the respective applicable rates determined pursuant to this Agreement, in each
case as increased by any rate of interest resulting from any charges in the
nature of interest paid or payable in connection with the Loans, the Note and/or
this Agreement.
 
 
 
40

--------------------------------------------------------------------------------

 
 
Section 8.10 Entire Agreement.  This Agreement and the other Loan Documents
constitute the entire contract between the parties relating to the subject
matter hereof.  Any previous agreement among any of the parties with respect to
the subject matter hereof is superseded by this Agreement and the other Loan
Documents.  Nothing in this Agreement or in the other Loan Documents, expressed
or implied, is intended to confer upon any party other than the parties hereto
and thereto any rights, remedies, obligations or liabilities under or by reason
of this Agreement or the other Loan Documents.
 
Section 8.11 Severability.  In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforce­ability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby.  The parties shall endeavor in
good faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
 
Section 8.12 Counterparts and Signature Pages.  This Agreement may be executed
in two or more counterparts, each of which shall constitute an original but all
of which when taken together shall constitute but one contract.  Delivery of an
executed counterpart of a signature page to this Agreement by facsimile
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.  All parties hereto authorize the Lender to gather and attach
manually executed counterpart signature pages to counterpart copies of this
Agreement in order to constitute one or more counterparts bearing evidence of
manual execution by all parties.
 
Section 8.13 Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
Section 8.14 Arbitration.
 
(a) Arbitration.  The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise arising out of or relating to in
any way (i) the loan and related Loan Documents which are the subject of this
Agreement and its negotiation, execution, collateralization, administration,
repayment, modification, extension, substitution, formation, inducement,
enforcement, default or termination; or (ii) requests for additional credit.
 
(b) Governing Rules.  Any arbitration proceeding will (i) proceed in a location
in Phoenix, Arizona selected by the American Arbitration Association ("AAA");
(ii) be governed by the Federal Arbitration Act (Title 9 of the United States
Code), notwithstanding any conflicting choice of law provision in any of the
documents between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA's commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA's optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to, as applicable, as the "Rules").  If there
is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control.  Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute.  Nothing contained herein shall be deemed to be a waiver by any party
that is a bank of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.
 
 
 
41

--------------------------------------------------------------------------------

 
 
(c) No Waiver of Provisional Remedies, Self-Help and Foreclosure.  The
arbitration requirement does not limit the right of any party to (i) foreclose
against personal property collateral; (ii) exercise self-help remedies relating
to collateral or proceeds of collateral such as setoff or repossession; or (iii)
obtain provisional or ancillary remedies such as replevin, injunctive relief,
attachment or the appointment of a receiver, before during or after the pendency
of any arbitration proceeding.  This exclusion does not constitute a waiver of
the right or obligation of any party to submit any dispute to arbitration or
reference hereunder, including those arising from the exercise of the actions
detailed in sections (i), (ii) and (iii) of this paragraph.
 
(d) Arbitrator Qualifications and Powers.  Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00.  Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators selected according to the Rules; provided, however, that all three
arbitrators must actively participate in all hearings and deliberations.  Each
arbitrator will be a neutral attorney licensed in the State of Arizona or a
neutral retired judge of the state or federal judiciary of Arizona, in either
case with a minimum of ten years experience in the substantive law applicable to
the subject matter of the dispute to be arbitrated.  The arbitrator will
determine whether or not an issue is arbitratable and will give effect to the
statutes of limitation in determining any claim.  In any arbitration proceeding
the arbitrator will decide (by documents only or with a hearing at the
arbitrator's discretion) any pre-hearing motions which are similar to motions to
dismiss for failure to state a claim or motions for summary adjudication.  The
arbitrator shall resolve all disputes in accordance with the substantive law of
Arizona and may grant any remedy or relief that a court of such state could
order or grant within the scope hereof and such ancillary relief as is necessary
to make effective any award.  The arbitrator shall also have the power to award
recovery of all costs and fees, to impose sanctions and to take such other
action as the arbitrator deems necessary to the same extent a judge could
pursuant to the Federal Rules of Civil Procedure, the Arizona Rules of Civil
Procedure or other applicable law.  Judgment upon the award rendered by the
arbitrator may be entered in any court having jurisdiction.  The institution and
maintenance of an action for judicial relief or pursuit of a provisional or
ancillary remedy shall not constitute a waiver of the right of any party,
including the plaintiff, to submit the controversy or claim to arbitration if
any other party contests such action for judicial relief.
 
(e) Discovery.  In any arbitration proceeding discovery will be permitted in
accordance with the Rules.  All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than twenty (20) days before the hearing date and within one hundred eighty
(180) days of the filing of the dispute with the AAA.  Any requests for an
extension of the discovery periods, or any discovery disputes, will be subject
to final determination by the arbitrator upon a showing that the request for
discovery is essential for the party's presentation and that no alternative
means for obtaining information is available.
 
 
 
42

--------------------------------------------------------------------------------

 
 
(f) Class Proceedings and Consolidations.  The resolution of any dispute arising
pursuant to the terms of this Agreement shall be determined by a separate
arbitration proceeding and such dispute shall not be consolidated with other
disputes or included in any class proceeding.
 
(g) Payment Of Arbitration Costs And Fees.  The arbitrator shall award all costs
and expenses of the arbitration proceeding.
 
(h) Miscellaneous.  To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within one hundred eighty (180) days of the filing of the dispute
with the AAA.  No arbitrator or other party to an arbitration proceeding may
disclose the existence, content or results thereof, except for disclosures of
information by a party required in the ordinary course of its business or by
applicable law or regulation.  If more than one agreement for arbitration by or
between the parties potentially applies to a dispute, the arbitration provision
most directly related to the Loan Documents or the subject matter of the dispute
shall control.  This arbitration provision shall survive termination, amendment
or expiration of any of the Loan Documents or any relationship between the
parties.
 
Section 8.15 Jurisdiction; Consent to Service of Process.
 
(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of Arizona State
court or Federal court of the United States of America sitting in Phoenix,
Arizona, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Arizona State or,
to the extent permitted by law, in such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Nothing in this Agreement shall affect any
right that the Lender may otherwise have to bring any action or proceeding
relating to this Agreement or the other Loan Documents against the Borrower or
its properties in the courts of any jurisdiction.
 
(b) Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the other Loan
Documents in any Arizona State or Federal court sitting in Phoenix,
Arizona.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
 
 
 
43

--------------------------------------------------------------------------------

 
 
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.1.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
 
Section 8.16 WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY (AMONG OTHER
THINGS) THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 8.17 Confidentiality.  The Lender agrees to keep confidential (and to
cause its officers, directors, employees, agents and representatives to keep
confidential) the Information (as defined below), except that the Lender shall
be permitted to disclose Information (i) to such of its officers, directors,
employees, agents and representatives (including outside counsel) as need to
know such Information; (ii) to the extent required by applicable laws and
regulations or by any subpoena or similar legal process, or requested by any
bank regulatory authority (provided that the Lender shall, except for
Information requested by any such bank regulatory authority, promptly notify the
Borrower (to the extent practicable and lawful, notice shall be given to the
Borrower before such disclosure is made so as to permit the Borrower to seek a
protective order) of the circumstances and content of each such disclosure and
shall request confidential treatment of any Information so disclosed); (iii) to
the extent such Information (A) becomes publicly available other than as a
result of a breach of this Agreement, (B) becomes available to the Lender on a
non-confidential basis from a source other than the Borrower or its Affiliates,
or (C) was available to the Lender on a non-confidential basis prior to its
disclosure to the Lender by the Borrower or its Affiliates; or (iv) to the
extent the Borrower shall have consented to such disclosure in writing.  As used
in this Section 8.17, as to the Lender, "Information" shall mean any financial
statements, materials, documents and other information that the Borrower or any
of its Affiliates may have furnished or may hereafter furnish to the Lender in
connection with this Agreement or any other materials prepared by any such
person from any of the foregoing.  Lender shall be deemed to have complied with
its obligations under this Section 8.17 if Lender has exercised the same degree
of care to maintain the confidentiality of Lender's own confidential
information.
 
Section 8.18 Amendment and Restatement.  This Agreement amends and restates in
its entirety that certain Credit Agreement dated September 15, 2005, executed by
and between Borrower and Lender, as amended from time to time (the "Original
Credit Agreement").  The Original Credit Agreement and all documents,
instruments, agreements and contracts executed, delivered or required in
connection with the Original Credit Agreement, as amended, modified, and/or
restated from time to time, are hereinafter the "Original Loan Documents."  All
outstanding loans made pursuant the Original Credit Agreement, and all
outstanding accrued and unpaid interest thereunder, shall automatically be
outstanding loans and accrued and unpaid interest made pursuant to this
Agreement.  Neither Borrower or any Guarantor hereunder has any  claims,
counterclaims, defenses, or set-offs with respect to the Original Loan Documents
or the loan or the loan documents described therein.  Borrower and each
Guarantor hereunder fully, finally, and absolutely and forever releases and
discharges Lender and its present and former directors, shareholders, officers,
employees, agents, representatives, successors and assigns, and their separate
and respective heirs, personal representatives, successors and assigns, from any
and all actions, causes of action, claims, debts, damages, demands, liabilities,
obligations, and suits, of whatever kind or nature, in law or equity of Borrower
or such Guarantor, whether now known or unknown to Borrower or any Guarantor,
and whether contingent or matured, (i) in respect of the Original Loan Documents
in respect of the loan or the loan documents described therein, and (ii) arising
from events occurring prior to the date of this Agreement.  All of the liens or
security interests, if any, created under the Original Credit Agreement or any
of the Original Loan Documents, as amended and restated from time to time, shall
secure all obligations described in this Agreement.
 
[SIGNATURES ON FOLLOWING PAGE.  REMAINDER OF THIS PAGE LEFT BLANK
INTENTIONALLY.]
 


 
44

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Borrower and the Lender have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.


KNIGHT TRANSPORTATION, INC.,
an Arizona corporation
     
By: /s/ David A. Jackson
Name:   David A. Jackson
Its:        President
 
"Borrower"
 
WELLS FARGO BANK, NATIONAL
ASSOCIATION
     
By: /s/ Keri Tignini
Name:   Keri Tignini
Its:        Senior Vice President
 
"Lender"





 
 

--------------------------------------------------------------------------------

 


CONSENT AND AGREEMENT OF GUARANTORS
 
Each of the undersigned Guarantors executed a Continuing Guaranty (each, a
"Guaranty") as described in the Credit Agreement dated as of September 15, 2005
(as amended from time to time, the "Prior Credit Agreement") between WELLS FARGO
BANK, NATIONAL ASSOCIATION and KNIGHT TRANSPORTATION, INC., an Arizona
corporation.  Each of the undersigned Guarantors hereby consents to the
amendment and restatement of the Prior Credit Agreement as set forth in the
foregoing Amended and Restated Credit Agreement dated October 21, 2013 (the
"Credit Agreement").  Each of the undersigned Guarantors hereby reaffirms: (i)
all of the obligations under its respective Guaranty; (ii) that its respective
Guaranty continues in full force and effect; and (iii) the waivers of each and
every one of the possible defenses to such Guarantor's obligations under its
respective Guaranty.  Furthermore, each Guarantor agrees that all references in
its respective Guaranty to any loan or credit agreement shall be deemed a
reference to the Credit Agreement, as amended and restated above and from time
to time in the future.  By singing below each Guarantor joins in and agrees to
be bound by any of the provisions of the Credit Agreement, including the
provisions of Section 8.18, applicable to such Guarantor.


QUAD-K LLC, an Arizona limited liability
company
   
By: /s/ David A. Jackson
Name:  David A. Jackson
Its:       President
 
KNIGHT TRANSPORTATION SERVICES, INC.,
an Arizona corporation
   
By: /s/ David A. Jackson
Name:  David A. Jackson
Its:       President
 
KNIGHT MANAGEMENT SERVICES, INC.,
an Arizona corporation
   
By: /s/ David A. Jackson
Name:  David A. Jackson
Its:       President





 
 

--------------------------------------------------------------------------------

 
 


KNIGHT REFRIGERATED, LLC,
an Arizona limited liability company
   
By: /s/ David A. Jackson
Name:  David A. Jackson
Its:       President
   
KNIGHT TRUCK & TRAILER SALES, LLC,
an Arizona limited liability company
   
By: /s/ David A. Jackson
Name:  David A. Jackson
Its:       President
   
KNIGHT BROKERAGE, LLC,
an Arizona limited liability corporation
   
By: /s/ David A. Jackson
Name:  David A. Jackson
Its:       President
   
SQUIRE TRANSPORTATION, LLC,
an Arizona limited liability company
   
By: /s/ David A. Jackson
Name:  David A. Jackson
Its:       President
   
KNIGHT CAPITAL GROWTH, LLC,
an Arizona limited liability company
   
By: /s/ David A. Jackson
Name:    David A. Jackson
Its:         Treasurer




 
 

--------------------------------------------------------------------------------

 



KNIGHT PORT SERVICES, LLC,
an Arizona limited liability company
   
By: /s/ David A. Jackson
Name:    David A. Jackson
Its:         President
 
KNIGHT AG SOURCING, LLC,
an Arizona limited liability company
   
By: /s/ David A. Jackson
Name:    David A. Jackson
Its:         President
 
ARIZONA HAY PRESS, LLC,
an Arizona limited liability company
   
By: /s/ David A. Jackson
Name:    David A. Jackson
Its:         President

Dated as of: October 21, 2013

 

 
 

--------------------------------------------------------------------------------

 
 
 
EXHIBIT "A"
 
AMENDED AND RESTATED REVOLVING CREDIT NOTE
 
(RLC Facility)
 
$300,000,000.00                                                                                          October
21, 2013
                                                                                                Phoenix,
Arizona
 
FOR VALUE RECEIVED, the undersigned (hereinafter called "Maker"), hereby
promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (the
"Lender"), at 100 West Washington, Phoenix, Arizona 85003 (Attention: Arizona
RCBO) in Dollars in immediately available funds, the principal sum of THREE
HUNDRED MILLION AND NO/100 DOLLARS ($300,000,000.00) or the aggregate unpaid
principal amount of all Borrowings of the Revolving Loan (as such terms and each
other capitalized term used herein are defined in the Credit Agreement
hereinafter referred to) made by the Lender pursuant to the Credit Agreement,
whichever is less, and to pay interest in like funds from the date hereof on the
unpaid balance thereof at the rates of interest per annum and at the times
specified in the Credit Agreement.
 
Principal hereof shall be payable in the amounts and at the times set forth in
the Credit Agreement.
 
Maker agrees to an effective rate of interest that is the rate set forth in the
applicable provisions of the Credit Agreement plus any additional rate of
interest resulting from any other charges in the nature of interest paid or to
be paid by or on behalf of Maker, or any benefit received or to be received by
the Lender, in connection with this Note.
 
This Note is the revolving credit note referred to in Section 2.7 of the Amended
and Restated Credit Agreement dated as of October 21, 2013 by and between Maker
and the Lender (as the same may be amended, modified or restated from time to
time, the "Credit Agreement").  All of the terms, conditions and covenants of
the Credit Agreement are expressly made a part of this Note by reference in the
same manner and with the same effect as if set forth herein at length and the
Lender or any transferee of this Note (sequentially, the "Holder") is entitled
to the benefits of and remedies provided in the Credit Agreement and any other
agreements by and between Maker and the Lender.  Reference is made to the Credit
Agreement for provisions regarding the maturity, payment, prepayment and
acceleration of the indebtedness evidenced hereby.
 
After maturity, including maturity upon acceleration, all unpaid amounts of this
Note shall bear interest at the Default Rate.  Maker agrees to pay all
collection expenses, including reasonable attorneys' fees and court costs,
incurred in the collection or enforcement of all or any part of this Note in
which the Holder is the prevailing party.  In the event of any court
proceedings, court costs and attorneys' fees shall be set by the court and not
by jury and shall be included in any judgment obtained by the Holder.
 
Failure of the Holder to exercise any option hereunder shall not constitute a
waiver of the right to exercise same in the event of any subsequent default, or
in the event of continuance of any existing default after demand for strict
performance hereof.
 
This Amended and Restated Revolving Credit Note is an amendment and restatement
of that certain Revolving Credit Note dated September 15, 2005, as amended and
restated from time to time, executed by Maker and payable to the order of Lender
in the original principal amount of $25,000,000.00, as subsequently modified,
amended and increased from time to time (the "Original Note”).  This Note
evidences a continuation and increase of the indebtedness evidenced by the
Original Note.  The Maker hereby acknowledges and agrees that such indebtedness
has not been repaid or extinguished and that the execution hereof does not
constitute a novation of the Original Note.  Moreover, this Note shall be
entitled to all security and collateral to which the Original Note was entitled,
if any, without change or diminution in the priority of any lien or security
interest granted to secure the Original Note.
 
This Note is entitled to the benefit of the Credit Agreement and the other Loan
Documents.
 
This Note shall be binding upon Maker and its successors and assigns and shall
inure to the benefit of the payee hereof, and any subsequent transferees of this
Note, and their successors and assigns.
 
This Note shall be governed by and construed according to the laws of the State
of Arizona.
 
IN WITNESS WHEREOF, Maker has caused this Note to be executed by its duly
authorized corporate agent as of the day and year first above written.
 
                                     KNIGHT TRANSPORTATION, INC.,
                                      an Arizona corporation






                                     By:                                                                          
                                     Name: ________________________
                                     Title:  _________________________                                                                         


"MAKER"




 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT "B"
 
FORM OF CONTINUING GUARANTY
 
TO:           WELLS FARGO BANK, NATIONAL ASSOCIATION, as Lender
 
1. GUARANTY; DEFINITIONS.  In consideration of any credit or other financial
accommodation heretofore, now or hereafter extended or made to KNIGHT
TRANSPORTATION, INC., an Arizona corporation (the "Borrower"), by WELLS FARGO
BANK, NATIONAL ASSOCIATION, as Lender under the hereinafter defined Credit
Agreement (the "Lender"), and for other valuable consideration, the undersigned
("Guarantor"), unconditionally guarantees and promises to pay to the Lender, or
order, on demand in lawful money of the United States of America and in
immediately available funds, any and all Indebtedness of Borrower to the
Lender.  The term "Indebtedness" is used herein in its most comprehensive sense
and includes any and all advances, debts, obligations and liabilities of
Borrower, heretofore, now or hereafter made, incurred or created, whether
voluntary or involuntary and however arising, whether due or not due, absolute
or contingent, liquidated or unliquidated, determined or undetermined, including
under any swap, derivative, foreign exchange, hedge, deposit, treasury
management or other similar transaction or arrangement, and whether Borrower may
be liable individually or jointly with others, or whether recovery upon such
Indebtedness may be or hereafter becomes unenforceable.  The term "Credit
Agreement" means that Amended and Restated Credit Agreement dated as of October
21, 2013 of and between the Borrower and the Lender, as may be amended,
modified, restated or replaced from time to time.
 
2. MAXIMUM LIABILITY; SUCCESSIVE TRANSACTIONS; REVOCATION; OBLIGATION UNDER
OTHER GUARANTIES.  This is a continuing guaranty and all rights, powers and
remedies hereunder shall apply to all past, present and future Indebtedness of
the Borrower to the Lender, including that arising under successive transactions
which shall either continue the Indebtedness, increase or decrease it, or from
time to time create new Indebtedness after all or any prior Indebtedness has
been satisfied, and notwithstanding the death, incapacity, dissolution,
liquidation or bankruptcy of any of the Borrower or Guarantor or any other event
or proceeding affecting any of the Borrower or Guarantor.  This Guaranty shall
not apply to any new Indebtedness created after actual receipt by the Lender of
written notice of its revocation as to such new Indebtedness; provided, however,
that loans or advances made by the Lender to the Borrower after revocation under
commitments existing prior to receipt by the Lender of such revocation, and
extensions, renewals or modifications, of any kind, of Indebtedness incurred by
the Borrower or committed by the Lender prior to receipt by the Lender of such
revocation, shall not be considered new Indebtedness.  Any such notice must be
sent to the Lender by registered U.S. mail, postage prepaid, addressed to its
office at 100 West Washington, 25th Floor, MAC S 4101-251, Phoenix, Arizona
85003, or at such other address as the Lender shall from time to time
designate.  Any payment by Guarantor shall not reduce Guarantor's maximum
obligation hereunder unless written notice to that effect is actually received
by the Lender at or prior to the time of such payment.  The obligations of
Guarantor hereunder shall be in addition to any obligations of Guarantor under
any other guaranties of any liabilities or obligations of the Borrower or any
other persons heretofore or hereafter given to the Lender unless said other
guaranties are expressly modified or revoked in writing; and this Guaranty shall
not, unless expressly herein provided, affect or invalidate any such other
guaranties.
 
3. OBLIGATIONS JOINT AND SEVERAL; SEPARATE ACTIONS; WAIVER OF STATUTE OF
LIMITATIONS; REINSTATEMENT OF LIABILITY.  The obligations hereunder are joint
and several as to any other guarantor and independent of the obligations of the
Borrower, and a separate action or actions may be brought and prosecuted against
Guarantor whether action is brought against the Borrower or any other person, or
whether the Borrower or any other person is joined in any such action or
actions.  Guarantor acknowledges that this Guaranty is absolute and
unconditional, there are no conditions precedent to the effectiveness of this
Guaranty, and this Guaranty is in full force and effect and is binding on
Guarantor as of the date written below, regardless of whether the Lender obtains
collateral or any guaranties from others or takes any other action contemplated
by Guarantor.  Guarantor waives the benefit of any statute of limitations
affecting Guarantor's liability hereunder or the enforcement thereof, and
Guarantor agrees that any payment of any Indebtedness or other act which shall
toll any statute of limitations applicable thereto shall similarly operate to
toll such statute of limitations applicable to Guarantor's liability
hereunder.  The liability of Guarantor hereunder shall be reinstated and revived
and the rights of the Lender shall continue if and to the extent for any reason
any amount at any time paid on account of any Indebtedness guaranteed hereby is
rescinded or must otherwise be restored by the Lender, whether as a result of
any proceedings in Bankruptcy or reorganization or otherwise, all as though such
amount had not been paid.  The determination as to whether any amount so paid
must be rescinded or restored shall be made by the Lender in its sole
discretion; provided, however, that if the Lender chooses to contest any such
matter at the request of Guarantor, Guarantor agrees to indemnify and hold the
Lender harmless from and against all costs and expenses, including reasonable
attorneys' fees, expended or incurred by the Lender in connection therewith,
including without limitation, in any litigation with respect thereto.
 
4. AUTHORIZATIONS TO THE LENDER.  Guarantor authorizes the Lender either before
or after revocation hereof, without notice to or demand on Guarantor, and
without affecting Guarantor's liability hereunder, from time to time to: (a)
alter, compromise, renew, extend, accelerate or otherwise change the time for
payment of, or otherwise change the terms of the Indebtedness or any portion
thereof, including increase or decrease of the rate of interest thereon; (b)
take and hold security for the payment of this Guaranty or the Indebtedness or
any portion thereof, and exchange, enforce, waive, subordinate or release any
such security; (c) apply such security and direct the order or manner of sale
thereof, including without limitation, a non-judicial sale permitted by the
terms of the controlling security agreement, mortgage or deed of trust, as the
Lender in its discretion may determine; (d) release or substitute any one or
more of the endorsers or any other guarantors of the Indebtedness, or any
portion thereof, or any other party thereto; and (e) apply payments received by
the Lender from the Borrower to any Indebtedness of the Borrower to the Lender,
in such order as the Lender shall determine in its sole discretion, whether or
not such Indebtedness is covered by this Guaranty, and Guarantor hereby waives
any provision of law regarding application of payments which specifies
otherwise.  The Lender may without notice assign this Guaranty in whole or in
part.  Upon the Lender's request, Guarantor agrees to provide to the Lender
copies of Guarantor's financial statements.
 
5. REPRESENTATIONS AND WARRANTIES.  Guarantor represents and warrants to the
Lender that: (a) Guarantor shall not, without the Lender's prior written
consent, sell, lease, assign, encumber, hypothecate, transfer or otherwise
dispose of all or a substantial or material part of Guarantor's assets other
than in the ordinary course of Guarantor's business or to the Borrower or
another Guarantor; (b) Lender has made no representation to Guarantor as to the
creditworthiness of any of the Borrower; and (c) Guarantor has established
adequate means of obtaining from the Borrower on a continuing basis financial
and other information pertaining to the Borrower' financial
condition.  Guarantor agrees to keep adequately informed from such means of any
facts, events or circumstances which might in any way affect Guarantor's risks
hereunder, and Guarantor further agrees that the Lender shall have no obligation
to disclose to Guarantor any information or material about the Borrower which is
acquired by the Lender in any manner.  Guarantor also agrees not to amend its
trust agreement in a material way or that substantially affects the
creditworthiness of the Guarantor without the prior written consent of the
Lender.
 
 
 
 

--------------------------------------------------------------------------------

 
 
6. GUARANTOR'S WAIVERS.
 
(a) Guarantor waives any right to require the Lender to: (i) proceed against the
Borrower or any other person; (ii) marshal assets or proceed against or exhaust
any security held from the Borrower or any other person; (iii) give notice of
the terms, time and place of any public or private sale or other disposition of
personal property security held from the Borrower or any other person; (iv) take
any action or pursue any other remedy in the Lender's power; or (v) make any
presentment or demand for performance, or give any notice of nonperformance,
protest, notice of protest or notice of dishonor hereunder or in connection with
any obligations or evidences of indebtedness held by the Lender as security for
or which constitute in whole or in part the Indebtedness guaranteed hereunder,
or in connection with the creation of new or additional Indebtedness.
 
(b) Guarantor waives any defense to its obligations hereunder based upon or
arising by reason of: (i) any disability or other defense of the Borrower or any
other person; (ii) the cessation or limitation from any cause whatsoever, other
than payment in full, of the Indebtedness of the Borrower or any other person;
(iii) any lack of authority of any officer, director, partner, agent or any
other person acting or purporting to act on behalf of the Borrower which is a
corporation, partnership or other type of entity, or any defect in the formation
of the Borrower; (iv) the application by the Borrower of the proceeds of any
Indebtedness for purposes other than the purposes represented by the Borrower
to, or intended or understood by, the Lender or Guarantor; (v) any act or
omission by the Lender which directly or indirectly results in or aids the
discharge of the Borrower or any portion of the Indebtedness by operation of law
or otherwise, or which in any way impairs or suspends any rights or remedies of
Lender against the Borrower; (vi) any impairment of the value of any interest in
any security for the Indebtedness or any portion thereof, including without
limitation, the failure to obtain or maintain perfection or recordation of any
interest in any such security, the release of any such security without
substitution, and/or the failure to preserve the value of, or to comply with
applicable law in disposing of, any such security; (vii) any modification of the
Indebtedness, in any form whatsoever, including any modification made after
revocation hereof to any Indebtedness incurred prior to such revocation, and
including without limitation the renewal, extension, acceleration or other
change in time for payment of, or other change in the terms of, the Indebtedness
or any portion thereof, including increase or decrease of the rate of interest
thereon; or (viii) any requirement that the Lender give any notice of acceptance
of this Guaranty.  Until all Indebtedness shall have been paid in full,
Guarantor shall have no right of subrogation, and Guarantor waives any right to
enforce any remedy which the Lender now has or may hereafter have against the
Borrower or any other person, and waives any benefit of, or any right to
participate in, any security now or hereafter held by the Lender.  Guarantor
further waives all rights and defenses Guarantor may have arising out of (A) any
election of remedies by the Lender, even though that election of remedies, such
as a non-judicial foreclosure with respect to any security for any portion of
the Indebtedness, destroys Guarantor's rights of subrogation or Guarantor's
rights to proceed against the Borrower for reimbursement, or (B) any loss of
rights Guarantor may suffer by reason of any rights, powers or remedies of the
Borrower in connection with any anti-deficiency laws or any other laws limiting,
qualifying or discharging the Borrower's Indebtedness, whether by operation of
law or otherwise, including any rights Guarantor may have to a fair market value
hearing to determine the size of a deficiency following any foreclosure sale or
other disposition of any real property security for any portion of the
Indebtedness, and Guarantor waives the benefits of A.R.S. §§12-1566, 12-1641 et
seq., 33-814, 44-142 and Rule 17(F) of the Arizona Rules of Civil Procedure.
 
7. THE LENDER'S RIGHTS WITH RESPECT TO GUARANTOR'S PROPERTY IN THE LENDER'S
POSSESSION.  In addition to all liens upon and rights of setoff against the
monies, securities or other property of Guarantor given to the Lender by law,
the Lender shall have a lien upon and a right of setoff against all monies,
securities and other property of Guarantor now or hereafter in the possession of
or on deposit with the Lender, whether held in a general or special account or
deposit or for safekeeping or otherwise, and every such lien and right of setoff
may be exercised without demand upon or notice to Guarantor, provided that such
right of setoff shall not apply to amounts which may be held in (i) trust
accounts or (ii) asset management accounts, including without limitation
brokerage accounts, cash management accounts or other money management or
investment accounts of a non-depository nature with any lender.  No lien or
right of setoff shall be deemed to have been waived by any act or conduct on the
part of the Lender, or by any neglect to exercise such right of setoff or to
enforce such lien, or by any delay in so doing, and every right of setoff and
lien shall continue in full force and effect until such right of setoff or lien
is specifically waived or released by the Lender in writing.
 
8. SUBORDINATION.  Any Indebtedness of the Borrower now or hereafter held by
Guarantor is hereby subordinated to the Indebtedness of the Borrower to the
Lender.  Such Indebtedness of the Borrower to Guarantor is assigned to the
Lender as security for this Guaranty and the Indebtedness and, if the Lender
requests, shall be collected and received by Guarantor as trustee for the Lender
and paid over to the Lender on account of the Indebtedness of the Borrower to
the Lender but without reducing or affecting in any manner the liability of
Guarantor under the other provisions of this Guaranty.  Any notes or other
instruments now or hereafter evidencing such Indebtedness of the Borrower to
Guarantor shall be marked with a legend that the same are subject to this
Guaranty and, if the Lender so requests, shall be delivered to the Lender.  The
Lender is hereby authorized in the name of Guarantor from time to time to file
financing statements and continuation statements and execute such other
documents and take such other action as the Lender deems necessary or
appropriate to perfect, preserve and enforce its rights hereunder.
 
9. REMEDIES; NO WAIVER.  All rights, powers and remedies of the Lender hereunder
are cumulative.  No delay, failure or discontinuance of the Lender in exercising
any right, power or remedy hereunder shall affect or operate as a waiver of such
right, power or remedy; nor shall any single or partial exercise of any such
right, power or remedy preclude, waive or otherwise affect any other or further
exercise thereof or the exercise of any other right, power or remedy.  Any
waiver, permit, consent or approval of any kind by the Lender of any breach of
this Guaranty, or any such waiver of any provisions or conditions hereof, must
be in writing and shall be effective only to the extent set forth in writing.
 
10. COSTS, EXPENSES AND ATTORNEYS' FEES.  Guarantor shall pay to the Lender
immediately upon demand the full amount of all payments, advances, charges,
costs and expenses, including reasonable attorneys' fees (to include reasonable
outside counsel fees) expended or incurred by the Lender in connection with the
enforcement of any of the Lender's rights, powers or remedies and/or the
collection of any amounts which become due to the Lender under this Guaranty,
and the prosecution or defense of any action in any way related to this
Guaranty, whether incurred at the trial or appellate level, in an arbitration
proceeding or otherwise, and including any of the foregoing incurred in
connection with the Bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by the Lender or any
other person) relating to Guarantor or any other person or entity.  All of the
foregoing shall be paid by Guarantor with interest from the date of demand until
paid in full at a rate per annum equal to the greater of ten percent (10%) or
the Lender's Prime Rate in effect from time to time.
 
 
 
 

--------------------------------------------------------------------------------

 
 
11. SUCCESSORS; ASSIGNMENT.  This Guaranty shall be binding upon and inure to
the benefit of the heirs, executors, administrators, legal representatives,
successors and assigns of the parties; provided, however, that Guarantor may not
assign or transfer any of its interests or rights hereunder without the Lender's
prior written consent.  Guarantor acknowledges that the Lender has the right to
sell, assign, transfer, negotiate or grant participations in all or any part of,
or any interest in, any Indebtedness of the Borrower to the Lender and any
obligations with respect thereto, including this Guaranty.  In connection
therewith, the Lender may disclose all documents and information which the
Lender now has or hereafter acquires relating to Guarantor and/or this Guaranty,
whether furnished by the Borrower, Guarantor or otherwise.  Guarantor further
agrees that the Lender may disclose such documents and information to the
Borrower.
 
12. AMENDMENT.  This Guaranty may be amended or modified only in writing signed
by the Lender and Guarantor.
 
13. OBLIGATIONS OF MARRIED PERSONS.  Any married person who signs this Guaranty
as a Guarantor hereby expressly agrees that recourse may be had against his or
her separate property (as well as all marital property) for all his or her
obligations under this Guaranty.
 
14. APPLICATION OF SINGULAR AND PLURAL.  In all cases where there is but a
single Borrower, then all words used herein in the plural shall be deemed to
have been used in the singular where the context and construction so require;
and when there is more than one Borrower named herein, or when this Guaranty is
executed by more than one Guarantor, the word "Borrower" and the word
"Guarantor" respectively shall mean all or any one or more of them as the
context requires.
 
15. UNDERSTANDING WITH RESPECT TO WAIVERS; SEVERABILITY OF
PROVISIONS.  Guarantor warrants and agrees that each of the waivers set forth
herein is made with Guarantor's full knowledge of its significance and
consequences, and that under the circumstances, the waivers are reasonable and
not contrary to public policy or law.  If any waiver or other provision of this
Guaranty shall be held to be prohibited by or invalid under applicable public
policy or law, such waiver or other provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such waiver or other provision or any remaining provisions of this Guaranty.
 
16. GOVERNING LAW.  This Guaranty shall be governed by and construed in
accordance with the laws of the State of Arizona.
 
17. Counterparts.  This Guaranty may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute but one contract.
 
18. ARBITRATION.
 
(a) Arbitration.  The parties hereto agree, upon demand by any party, to submit
to binding arbitration all claims, disputes and controversies between or among
them (and their respective employees, officers, directors, attorneys, and other
agents), whether in tort, contract or otherwise arising out of or relating to in
any way (i) the loan and related loan and security documents which are the
subject of this Guaranty and its negotiation, execution, collateralization,
administration, repayment, modification, extension, substitution, formation,
inducement, enforcement, default or termination; or (ii) requests for additional
credit.
 
(b) Governing Rules.  Any arbitration proceeding will (i) proceed in a location
in Arizona selected by the American Arbitration Association ("AAA"); (ii) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the documents
between the parties; and (iii) be conducted by the AAA, or such other
administrator as the parties shall mutually agree upon, in accordance with the
AAA's commercial dispute resolution procedures, unless the claim or counterclaim
is at least $1,000,000.00 exclusive of claimed interest, arbitration fees and
costs in which case the arbitration shall be conducted in accordance with the
AAA's optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to, as applicable, as the "Rules").  If there
is any inconsistency between the terms hereof and the Rules, the terms and
procedures set forth herein shall control.  Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute.  Nothing contained herein shall be deemed to be a waiver by any party
that is a Lender of the protections afforded to it under 12 U.S.C. §91 or any
similar applicable state law.
 
(c) No Waiver of Provisional Remedies, Self-Help and Foreclosure.  The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding.  This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.
 
 
 

--------------------------------------------------------------------------------

 
 
(d) Arbitrator Qualifications and Powers.  Any arbitration proceeding in which
the amount in controversy is $5,000,000.00 or less will be decided by a single
arbitrator selected according to the Rules, and who shall not render an award of
greater than $5,000,000.00.  Any dispute in which the amount in controversy
exceeds $5,000,000.00 shall be decided by majority vote of a panel of three
arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations.  The arbitrator will be a neutral
attorney licensed in the State of Arizona or a neutral retired judge of the
state or federal judiciary of Arizona, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated.  The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim.  In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication.  The arbitrator shall resolve all
disputes in accordance with the substantive law of Arizona and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award.  The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the Arizona Rules of Civil Procedure or other applicable
law.  Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction.  The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.
 
(e) Discovery.  In any arbitration proceeding discovery will be permitted in
accordance with the Rules.  All discovery shall be expressly limited to matters
directly relevant to the dispute being arbitrated and must be completed no later
than twenty (20) days before the hearing date and within one hundred eighty
(180) days of the filing of the dispute with the AAA.  Any requests for an
extension of the discovery periods, or any discovery disputes, will be subject
to final determination by the arbitrator upon a showing that the request for
discovery is essential for the party's presentation and that no alternative
means for obtaining information is available.
 
(f) Class Proceedings and Consolidations.  The resolution of any dispute arising
pursuant to the terms of this Guaranty shall be determined by a separate
arbitration proceeding and such dispute shall not be consolidated with other
disputes or included in any class proceeding.
 
(g) Payment Of Arbitration Costs And Fees.  The arbitrator shall award all costs
and expenses of the arbitration proceeding.
 
(h) Miscellaneous.  To the maximum extent practicable, the AAA, the arbitrators
and the parties shall take all action required to conclude any arbitration
proceeding within one hundred eighty (180) days of the filing of the dispute
with the AAA.  No arbitrator or other party to an arbitration proceeding may
disclose the existence, content or results thereof, except for disclosures of
information by a party required in the ordinary course of its business or by
applicable law or regulation.  If more than one agreement for arbitration by or
between the parties potentially applies to a dispute, the arbitration provision
most directly related to the documents between the parties or the subject matter
of the dispute shall control.  This arbitration provision shall survive
termination, amendment or expiration of any of the documents or any relationship
between the parties.
 
IN WITNESS WHEREOF, the undersigned Guarantor has executed this Guaranty as of
_____________, 20___.
 


 
                                           By: ______________________________
                                           Name: ____________________________
                                           Title: _____________________________
 
 
 

--------------------------------------------------------------------------------

 

 


EXHIBIT "C"
 
QUARTERLY COMPLIANCE CERTIFICATE
 
FOR FISCAL QUARTER ENDING
 
________________, 20__
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
100 West Washington
Phoenix, Arizona  85003


Attn:           Arizona
RCBO                                                                                                          Date:_________________




Dear Ladies and Gentlemen:


This Quarterly Compliance Certificate refers to the Amended and Restated Credit
Agreement dated as of October 31, 2013 (as it may hereafter be amended,
modified, extended or restated from time to time, the "Credit Agreement"),
between KNIGHT TRANSPORTATION, INC., an Arizona corporation (the "Borrower"),
and WELLS FARGO BANK, NATIONAL ASSOCIATION as the Lender.  Capitalized terms
used and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.
 
Pursuant to Section 5.4 of the Credit Agreement, the undersigned, a Financial
Officer of Borrower, certifies that:
 
1.           Enclosed are the required financial statements for the [quarter]
[fiscal year] (the "Reporting Period") ending for the Borrower as required under
Section 5.4 of the Credit Agreement.
 
2.           To the best of the undersigned's knowledge, no "Event of Default"
or Potential Default has occurred [or if so, specifying the nature and extent
thereof and any corrective actions taken or to be taken].
 
3.           As of the last day of the Reporting Period, the computations below
were true and correct:
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
I.
Section 5.11(a)
Funded Debt to EBITDA
           
Numerator:
Consolidated Funded Debt
     
Obligations for Borrowed Money
(including subordinated debt)
 
$___________________
   
+Capital Lease Obligations
($__________________)
           
=Total Consolidated Funded Debt
$__________________A
         
Denominator:
Consolidated EBITDA
     
Net Profit
$___________________
   
-Taxes
$___________________
   
-Interest Expense (net of capitalized
Interest expense)
 
$___________________
   
-Depreciation Expense
$___________________
   
-Amortization Expense
$___________________
   
-Non-Cash Impairment Charges
$___________________
     
$__________________B
   
=Total Consolidated EBITDA
             
Consolidated Funded Debt to
Consolidated EBITDA Ratio
 
__________________A/B
           
Maximum
                                           2.0x
       
II.
Section 5.11(b)
(i) Net Income after Tax of Borrower
and Subsidiaries at fiscal year end:
actual
 
 
$___________________
   
Requirement  
³                                   $1.00
           
(ii) Pre-Tax Profit at fiscal quarter end:
actual
 
$___________________
   
Requirement  
³         $1.00
       
III.
Section 5.11(c)
Tangible Net Worth
             
Total Stockholders' equity
$__________________A
   
-intangible assets
$__________________B
           
Tangible Net Worth
$________________A-B
           
Minimum
$400,000,000.00
       



  
                      KNIGHT TRANSPORTATION, INC.,
                      an Arizona corporation






                      By: _______________________                                                                          
                      Name:  ____________________                                                                         
                      Title: 
_____________________                                                                    
 
 
 
 

--------------------------------------------------------------------------------

 
 


SCHEDULE 2A.5
 
EXISTING LETTERS OF CREDIT
 


 



L/C No.
Note No.
Beneficiary
Amount
Expiration Date
Start Date
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
Redacted
                                       
Total
24,034,388
                   
Line of Credit
150,000,000 
       
Actual loans borrowed as of 09-30-2013
(52,000,000)
       
Letters of Credit
(24,034,388)
                   
Line of Credit Available as of 09/30/2013
73,965,612 
   



 
 
 
 
 

--------------------------------------------------------------------------------

 

 


 
SCHEDULE 2.19



 
Guarantors





1.
Knight Refrigerated, LLC, an Arizona limited liability company
   
2.
Knight Brokerage, LLC, an Arizona limited liability company
   
3.
Knight Transportation Services, Inc., an Arizona corporation
   
4.
Knight Truck & Trailer Sales, LLC, an Arizona limited liability company
   
5.
Quad-K LLC, an Arizona limited liability company
   
6.
Knight Management Services, Inc., an Arizona corporation
   
7.
Squire Transportation, LLC, an Arizona limited liability company
   
8.
Knight Capital Growth, LLC, an Arizona limited liability company
   
9.
Knight Port Services, LLC, an Arizona limited liability company (formerly known
as Knight Intermodal, LLC)
   
10.
Knight Ag Sourcing, LLC, an Arizona limited liability company
   
11.
Arizona Hay Press, LLC, an Arizona limited liability company
   
12.
Knight 101 LLC, an Arizona limited liability company



 
 
 

--------------------------------------------------------------------------------

 
 


SCHEDULE 3.15
 
 
Borrower's Subsidiaries





1.
Knight Refrigerated, LLC, an Arizona limited liability company
   
2.
Knight Brokerage, LLC, an Arizona limited liability company
   
3.
Knight Transportation Services, Inc., an Arizona corporation
   
4.
Knight Truck & Trailer Sales, LLC, an Arizona limited liability company
   
5.
Quad-K LLC, an Arizona limited liability company
   
6.
Knight Management Services, Inc., an Arizona corporation
   
7.
Squire Transportation, LLC, an Arizona limited liability company
   
8.
Knight Capital Growth, LLC, an Arizona limited liability company
   
9.
Knight Port Services, LLC, an Arizona limited liability company (formerly known
as Knight Intermodal, LLC)
   
10.
Knight Ag Sourcing, LLC, an Arizona limited liability company
   
11.
Arizona Hay Press, LLC, an Arizona limited liability company
   
12.
Knight 101 LLC, an Arizona limited liability company

 
 
 
 

--------------------------------------------------------------------------------

 

 


SCHEDULE 6.1
 
EXISTING LIENS
 


 


 
NONE.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 


SCHEDULE 6.2
 
EXISTING INDEBTEDNESS
 
 
NONE.
 


 
 
 

--------------------------------------------------------------------------------

 

 
























AMENDED AND RESTATED CREDIT AGREEMENT




between




KNIGHT TRANSPORTATION, INC.
Borrower






and






WELLS FARGO BANK, NATIONAL ASSOCIATION
Lender


























Dated as of October 21, 2013


 
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
 
 




LIST OF EXHIBITS AND SCHEDULES


Consent and Agreement of Guarantors


 
Exhibit "A"
-
Revolving Credit Note

 
Exhibit "B"
-
Form of Continuing Guaranty

 
Exhibit "C"
-
Form of Quarterly Compliance Certificate



 
Schedule 2A.5
-
Existing Letters of Credit

 
Schedule 2.19
-
Guarantors

 
Schedule 3.15
-
Borrower's Subsidiaries

 
Schedule 6.1
-
Permitted Liens

 
Schedule 6.2
-
Existing Indebtedness

 
 

 



Return to Form 8-K [form8k.htm]

 
 
 
 
 
 
 